FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

OREGON NATURAL DESERT                   
ASSOCIATION; COMMITTEE FOR THE
HIGH DESERT; WESTERN
WATERSHEDS PROJECT,
              Plaintiffs-Appellants,
                v.                             No. 05-35931
BUREAU OF LAND MANAGEMENT;                      D.C. No.
                                              CV-03-01017-JJ
ELAINE M. BRONG, State Director,
Oregon/Washington BLM; TOM                      OPINION
DABBS, Field Manager, Malheur
Resource Area, BLM; JERRY
TAYLOR, Field Manager, Jordan
Resource Area, BLM,
             Defendants-Appellees.
                                        
        Appeal from the United States District Court
                 for the District of Oregon
         Anna J. Brown, District Judge, Presiding

                  Argued and Submitted
            November 8, 2007—Portland, Oregon

                      Filed July 14, 2008

     Before: Raymond C. Fisher and Marsha S. Berzon,
      Circuit Judges, and Judith M. Barzilay, Judge.*

                   Opinion by Judge Berzon

   *The Honorable Judith M. Barzilay, Judge, United States Court of
International Trade, sitting by designation.

                               8551
8554          OREGON NATURAL DESERT v. BLM


                       COUNSEL

Peter M. “Mac” Lacy (argued), of the Oregon Natural Desert
Association, Portland, Oregon, Laurence J. “Laird” Lucas,
               OREGON NATURAL DESERT v. BLM               8555
Boise, Idaho, and Stephanie M. Parent, of the Pacific Envi-
ronmental Advocacy Center, Portland, Oregon, for the
plaintiffs-appellants.

David Shilton (argued), Todd S. Aagard, Matthew J. Sanders,
and Sue Ellen Wooldridge, of the U.S. Department of Justice,
Washington, DC, Karen J. Immergut, and Stephen J. Odell, of
the U.S. Attorney of Oregon, Portland, Oregon, and Mariel J.
Combs, of the U.S. Department of the Interior, Office of the
Regional Solicitor, Portland, Oregon, for the defendants-
appellees.


                         OPINION

BERZON, Circuit Judge:

   The Bureau of Land Management (the “BLM” or the “Bu-
reau”) is charged with managing “the public lands and their
various resource values so that they are utilized in the combi-
nation that will best meet the present and future needs of the
American people.” 43 U.S.C. § 1702(c); see also id.
§ 1712(a), (c). That task, which the Supreme Court has char-
acterized as “enormously complicated,” Norton v. Southern
Utah Wilderness Alliance (“SUWA”), 542 U.S. 55, 58 (2004),
requires careful planning.

   The issue in this case is whether the BLM complied with
the requirements of the National Environmental Policy Act of
1969 (“NEPA”), 42 U.S.C. §§ 4321 et seq., when it developed
a land use plan covering a large portion of Oregon. The Ore-
gon Natural Desert Association, Committee for the High
Desert, and Western Watersheds Project (collectively
“ONDA”) contend that the BLM has not done so because it
has failed (1) properly to analyze the effects of the plan on
lands under its control possessing “wilderness characteris-
tics”; and (2) properly to analyze management options for
8556           OREGON NATURAL DESERT v. BLM
grazing and off-road vehicle use throughout the region cov-
ered by the plan. The district court granted summary judg-
ment for the BLM. We reverse and remand to the district
court with instructions to remand to the Bureau.

                      I.   Background

         A.   The Physical and Legal Landscape

                 1.   Southeastern Oregon

   The BLM-managed land at issue (which we will sometimes
refer to as the “planning area”) spreads over roughly four and
a half million acres of rugged, remote land in southeastern
Oregon’s Malheur, Grant, and Harney Counties. These lands
lie in the rain shadow of the Cascade and Coastal ranges, and
so are sunny and semi-arid. The sagebrush plains that charac-
terize the region are varied by high mountains, rising to over
8,000 feet, and by the valleys of the Malheur and Owyhee riv-
ers.

   A similar landscape (not at issue in this appeal) extends
into Idaho to the west. We have described that region, in
terms equally applicable to the Oregon lands, as “[s]tartling
in its ecological diversity, from arid sagebrush desert to lush
juniper woodlands,” and as including “spectacular and wild
canyonlands” along the Owyhee river. Idaho Watersheds
Project v. Hahn, 307 F.3d 815, 821 (9th Cir. 2002).

   It is not simply the landscape that marks the planning area.
The area is also home to tens of thousands of people who live
and work in this dry and demanding territory. European settle-
ment of the region began as immigrants moved west over the
Oregon Trail and intensified with the discovery of gold in the
Owyhee Mountains in the 1860s, bringing miners and ranch-
ers into the landscape. Today, about 30,000 people live in
Malheur County, which makes up the bulk of the planning
area. Although the service and outdoor recreation industries
                 OREGON NATURAL DESERT v. BLM                    8557
are growing significantly, farming and ranching still drive the
economy. The old mines are largely tapped out and do not
employ many people, and portions of the range were degraded
in the early years of settlement. These days, Malheur Coun-
ty’s economic indicators are significantly below statewide
averages for Oregon, and a sizable portion of the population
is below the poverty line.

   Federally owned land makes up a large portion of the
region, giving the BLM an important role. Its land use plan-
ning choices influence both the unique and irreplaceable natu-
ral resources of the planning area and the local economy,
which is strongly tied to the outdoors. The choices available
to the BLM are governed in large part by three statutes of cen-
tral relevance to this appeal: the Federal Land Policy and
Management Act, the Wilderness Act, and the National Envi-
ronmental Policy Act. We discuss each statute in turn.

                2.   Federal Land Management

      a.   The Federal Land Policy and Management Act

   The BLM’s land management authority is defined by the
Federal Land Policy and Management Act of 1976 (the
“FLPMA”), 43 U.S.C. §§ 1701 et seq. Although the BLM
existed before the passage of the FLPMA, see 43 U.S.C.
§ 1731(a), its role was extensively revised by that statute,
which, among other changes, establishes systems for informa-
tion gathering and land use planning.

   The FLPMA directs that the Secretary of the Interior, who
oversees the BLM, “shall, with public involvement . . . ,
develop, maintain, and, when appropriate, revise land use
plans which provide by tracts or areas for the use of the public
lands.” Id. § 1712(a); see also SUWA, 542 U.S. at 58-60
(describing the land use planning process).1 Among other
  1
   The BLM sometimes refers to these plans as “resource management
plans.” 43 C.F.R. § 1601.0-1. We use “land use plan” and “resource man-
agement plan” interchangeably.
8558                OREGON NATURAL DESERT v. BLM
requirements, these plans are to “use and observe the princi-
ples of multiple use and sustained yield”;2 “use a systematic
interdisciplinary approach”; “give priority to the designation
and protection of areas of critical environmental concern”;
and “weigh long-term benefits to the public against short-term
benefits.” 43 U.S.C. § 1712(c). The BLM “shall manage the
public lands” in accordance with these plans. Id. § 1732(a).

   To ensure that the BLM has adequate information to per-
form this task, the FLPMA also directs that:

       The Secretary shall prepare and maintain on a con-
       tinuing basis an inventory of all public lands and
       their resource and other values (including, but not
       limited to, outdoor recreation and scenic values),
  2
    “Multiple use” and “sustained yield” are both technical terms. “The
term ‘sustained yield’ means the achievement and maintenance in perpetu-
ity of a high-level annual or regular periodic output of the various renew-
able resources of the public lands consistent with multiple use.” 43 U.S.C.
§ 1702(h). Multiple use, in turn, is defined to mean:
      [T]he management of the public lands and their various resource
      values so that they are utilized in the combination that will best
      meet the present and future needs of the American people; mak-
      ing the most judicious use of the land for some or all of these
      resources or related services over areas large enough to provide
      sufficient latitude for periodic adjustments in use to conform to
      changing needs and conditions; the use of some land for less than
      all of the resources; a combination of balanced and diverse
      resource uses that takes into account the long-term needs of
      future generations for renewable and nonrenewable resources,
      including, but not limited to, recreation, range, timber, minerals,
      watershed, wildlife and fish, and natural scenic, scientific and
      historical values; and harmonious and coordinated management
      of the various resources without permanent impairment of the
      productivity of the land and the quality of the environment with
      consideration being given to the relative values of the resources
      and not necessarily to the combination of uses that will give the
      greatest economic return or the greatest unit output.
Id. § 1702(c).
               OREGON NATURAL DESERT v. BLM                   8559
    giving priority to areas of critical environmental con-
    cern. This inventory shall be kept current so as to
    reflect changes in conditions and to identify new and
    emerging resource and other values.

Id. § 1711(a). The BLM, in other words, is obligated to “ar-
range for resource, environmental, social, economic and insti-
tutional data and information to be collected, or assembled if
already available.” 43 C.F.R. § 1610.4-3. The Bureau is, in
particular, to collect “[n]ew information and inventory data
[that] will emphasize significant issues and decisions with the
greatest potential impact.” Id. Land use plans are to “rely, to
the extent it is available, on the inventory of the public lands,
their resources, and other values.” 43 U.S.C. § 1712(c)(4). An
extensive public comment process also provides information
for the formulation of BLM land use plans. See 43 C.F.R.
§ 1610.2 (discussing public participation).

   The land use plans thus developed guide “[a]ll future
resource management authorizations and actions . . . and sub-
sequent more detailed or specific planning, shall conform to
the approved plan[s].” Id. § 1610.5-3. After a land use plan is
approved, “[a]ny person who participated in the planning pro-
cess and has an interest which is or may be adversely affected
by the approval or amendment of a resource management plan
may protest such approval or amendment.” Id. § 1610.5-2(a).
Once the Director of the BLM has ruled on any protest, the
decision is final and the plan may be adopted. Id. § 1610.5-
2(a)(3), (b).

         b.   The Wilderness Act and the FLPMA

   Among the resources to be managed on federal lands, lands
with statutorily-defined wilderness characteristics are of par-
ticular importance. Congress identified the conservation of
such lands as a national priority in the Wilderness Act of 1964
(the “Wilderness Act”), 16 U.S.C. §§ 1131 et seq. See also
Wilderness Soc’y v. U.S. Fish & Wildlife Serv., 353 F.3d
8560             OREGON NATURAL DESERT v. BLM
1051, 1055-56 (9th Cir. 2003) (en banc) (describing the pas-
sage of the Wilderness Act). The FLPMA, which was enacted
later, interacts with the Wilderness Act to provide the BLM
with broad authority to manage areas with wilderness charac-
teristics contained in the federally owned land parcels the
Bureau oversees, including by recommending these areas for
permanent congressional protection.

   The Wilderness Act is intended to “assure that an increas-
ing population, accompanied by expanding settlement and
growing mechanization, does not occupy and modify all areas
within the United States and its possessions, leaving no lands
designated for preservation and protection in their natural
condition.” 16 U.S.C. § 1131(a). A “wilderness” is defined,
“in contrast with those areas where man and his own works
dominate the landscape,” as:

    an area where the earth and its community of life are
    untrammeled by man, where man himself is a visitor
    who does not remain. An area of wilderness is fur-
    ther defined to mean in this chapter an area of unde-
    veloped Federal land retaining its primeval character
    and influence, without permanent improvements or
    human habitation, which is protected and managed
    so as to preserve its natural conditions and which (1)
    generally appears to have been affected primarily by
    the forces of nature, with the imprint of man’s work
    substantially unnoticeable; (2) has outstanding
    opportunities for solitude or a primitive and uncon-
    fined type of recreation; (3) has at least five thou-
    sand acres of land or is of sufficient size as to make
    practicable its preservation and use in an unimpaired
    condition; and (4) may also contain ecological, geo-
    logical, or other features of scientific, educational,
    scenic, or historical value.

Id. § 1131(c).
                  OREGON NATURAL DESERT v. BLM                      8561
   The Wilderness Act did not directly address the BLM’s
management of its lands. The FLPMA remedied this defi-
ciency by providing specifically for a review of wilderness
resources on BLM lands, see 43 U.S.C. § 1782, and by ensur-
ing that lands with wilderness characteristics are regularly
inventoried for use in land use planning.

  First, the FLPMA provides in pertinent part that:

      Within fifteen years after October 21, 1976, the Sec-
      retary shall review those roadless areas of five thou-
      sand acres or more and roadless islands of the public
      lands, identified during the inventory required by [43
      U.S.C.] § 1711(a) . . . as having wilderness charac-
      teristics described in the Wilderness Act . . . and
      shall from time to time report to the President his
      recommendation as to the suitability or nonsuita-
      bility of each such area or island for preservation as
      wilderness . . .

Id. § 1782(a). Upon such a recommendation, the President is
to advise Congress “of his recommendations with respect to
designation as wilderness of each [agency-recommended]
area,” and Congress may then act to “designat[e] as wilder-
ness” the lands it deems appropriate. Id. § 1782(b); see also
SUWA, 542 U.S. at 58 (explaining that “Congress made the
judgment that some lands should be set aside as wilderness
. . .”); Smith v. U.S. Forest Serv., 33 F.3d 1072, 1073 (9th Cir.
1994) (stating that “[t]he areas ultimately granted wilderness
status by Congress must, by law, remain protected and free
from development.”); 43 C.F.R. § 6302.11 (explaining that
wilderness areas will generally only be “open to uses consis-
tent with the preservation of their wilderness character and
their future use and enjoyment as wilderness”).3 In the interim
  3
   Because such congressional action provides for “the protection of these
areas [and] the preservation of their wilderness character,” 16 U.S.C.
§ 1131(a), we sometimes refer in this opinion to the final congressional
wilderness designation as “preservation” or “protection.”
8562               OREGON NATURAL DESERT v. BLM
period between the BLM’s review of lands “identified during
the inventory . . . as having wilderness characteristics” and
Congress’s final preservation decision, the BLM must, with a
few exceptions not relevant here, manage all the lands it has
reviewed “so as not to impair the suitability of such areas for
preservation as wilderness,” whether or not it believes them
to be suitable for such preservation. 43 U.S.C. § 1782(c). The
recommended lands, managed under this “non-impairment”
standard, are referred to as “wilderness study areas”
(“WSAs”). See SUWA, 542 U.S. at 59.

   Importantly, although 43 U.S.C. § 1782 provides a mecha-
nism by which the BLM may submit lands to Congress for
legislation preserving them, the BLM’s authority to identify
lands with “wilderness characteristics” is not limited to the
§ 1782 process. Rather, as § 1782 makes clear, it is the 43
U.S.C. § 1711(a) general resource inventory process, which
catalogues “all public lands and their resource and other val-
ues,” id., that is to identify lands “as having wilderness char-
acteristics described in the Wilderness Act.” Id. § 1782(a); see
also Sierra Club v. Watt, 608 F. Supp. 305, 309-10 (C.D. Cal.
1985) (describing the “inventory preparation requirement of
[§ 1711]” as the first step in the wilderness review and desig-
nation process of § 1782); Wilderness Soc’y, 119 I.B.L.A.
168, 170-72 (1991) (discussing the wilderness process as
occurring under both §§ 1711 and 1782). In other words, wil-
derness characteristics are among the “resource and other val-
ues” of the public lands to be inventoried under § 1711.4 The
  4
    The use of the term “resource and other values” warrants a brief note.
Section 1711 appears to suppose that the public lands have both resource
values and “other” values, which it parenthetically notes include, but are
not limited to, “outdoor recreation and scenic values,” and which also
apparently include “areas of critical environmental concern.” Elsewhere in
the statute, however, 43 U.S.C. § 1702(c), which defines multiple-use
management, speaks of public land “resources,” which, it adds, include,
but are not limited to, “recreation . . . and natural scenic, scientific and his-
torical values.” As the “resources” referred to in § 1702(c) include “other
values” referred to in § 1711, there does not appear to be a meaningful
                  OREGON NATURAL DESERT v. BLM                         8563
BLM’s land use plans, which provide for the management of
these resources and values, are, again, to “rely, to the extent
it is available, on the inventory of the public lands, their
resources, and other values.” 43 U.S.C. § 1712(c)(4).

   We discuss the significance of the FLPMA’s recognition of
wilderness characteristics as an “other value” to be invento-
ried under § 1711 and managed under § 1712 at length below.

         c.   The National Environmental Policy Act

   “Approval of a resource management plan is considered a
major Federal action significantly affecting the quality of the
human environment.” 43 C.F.R. § 1601.0-6. For that reason,
the land use planning process implicates the third major stat-
ute we address today, NEPA, which requires the preparation
of an environmental impact statement (“EIS”) for such
actions. See 42 U.S.C. § 4332(C).

   In NEPA, Congress declared as a national policy “creat[-
ing] and maintain[ing] conditions under which man and
nature can exist in productive harmony.” Id. § 4331(a).
NEPA’s purpose is realized not through substantive mandates
but through the creation of a democratic decisionmaking
structure that, although strictly procedural, is “almost certain
to affect the agency’s substantive decision[s].” Robertson v.
Methow Valley Citizens Council, 490 U.S. 332, 350 (1989);
see also Churchill County v. Norton, 276 F.3d 1060, 1072-73
(9th Cir. 2001) (describing NEPA’s theory of democratic
decisionmaking). By requiring the consideration of environ-

statutory distinction between “resources,” “resource values,” and “other
values” — or at least not one of relevance here, given that § 1702(c) also
refers to managing “the relative values of the resources” it identifies. Wil-
derness characteristics seem to be most accurately characterized as “other”
values like “outdoor recreation and scenic values.” We will therefore refer
to “wilderness values,” rather than a “wilderness resource,” or “wilderness
resource values.”
8564            OREGON NATURAL DESERT v. BLM
mental factors in the course of agency decisionmaking on
major federal actions, NEPA serves two purposes:

    First, “it ensures that the agency, in reaching its deci-
    sion, will have available, and will carefully consider,
    detailed information concerning significant environ-
    mental impacts.” Second, it “guarantees that the rele-
    vant information will be made available to the larger
    audience that may also play a role in both the deci-
    sionmaking process and the implementation of that
    decision.”

Dep’t of Transp. v. Public Citizen, 541 U.S. 752, 768 (2004)
(quoting Methow Valley, 490 U.S. at 349) (internal citations
and alteration omitted). In other words, by requiring agencies
to take a “hard look” at how the choices before them affect
the environment, and then to place their data and conclusions
before the public, see Or. Natural Res. Council Fund v. Good-
man, 505 F.3d 884, 889 (9th Cir. 2007), NEPA relies upon
democratic processes to ensure — as the first appellate court
to construe the statute in detail put it — that “the most intelli-
gent, optimally beneficial decision will ultimately be made.”
Calvert Cliffs’ Coordinating Comm. v. U.S. Atomic Energy
Comm’n, 449 F.2d 1109, 1114 (D.C. Cir. 1971). “NEPA’s
purpose is not to generate paperwork — even excellent paper-
work — but to foster excellent action.” 40 C.F.R. § 1500.1(c).

   As “public scrutiny [is] essential to implementing NEPA,”
id. § 1500.1(b), “[a]n agency preparing a final [EIS] shall
assess and consider comments both individually and collec-
tively, and shall respond . . . , stating its response in the final
statement.” Id. § 1503.4(a). Responses may include
“[d]evelop[ing] and evaluat[ing] alternatives not previously
given serious consideration by the agency” and
“[s]upplement[ing], improv[ing], or modify[ing] its analyses.”
Id. If an agency opts not to make changes, it must, at least,
“[e]xplain why the comments do not warrant further agency
               OREGON NATURAL DESERT v. BLM                 8565
response, citing the sources, authorities, or reasons which sup-
port the agency’s position.” Id. § 1503.4(a)(5).

   Because NEPA “ ‘simply guarantees a particular proce-
dure,’ ” rather than a substantive result, we have characterized
the rights and obligations it creates as “fundamentally unlike”
those of substantive land management statutes like the
FLPMA. Kern v. U.S. Bureau of Land Mgmt., 284 F.3d 1062,
1070-71 (9th Cir. 2002) (quoting Ohio Forestry Ass’n, Inc. v.
Sierra Club, 523 U.S. 726, 737 (1998)); see also Methow Val-
ley, 490 U.S. at 350-51 (discussing NEPA’s procedural
focus). Nonetheless, the statute remains “the broadest and per-
haps most important” of the environmental statutes. Calvert
Cliffs, 449 F.2d at 1111.

   The EIS is NEPA’s chief tool, designed as an “action-
forcing device to [e]nsure that the policies and goals defined
in the Act are infused into the ongoing programs and actions
of the Federal Government.” 40 C.F.R. § 1502.1. To fulfill its
purpose, an EIS must “provide full and fair discussion of sig-
nificant environmental impacts and shall inform decision-
makers and the public of the reasonable alternatives which
would avoid or minimize adverse impacts or enhance the
quality of the human environment.” Id.; see also 42 U.S.C.
§ 4332(C) (enumerating EIS requirements). To fulfill this
mandate, agencies must “consider every significant aspect of
the environmental impact of a proposed action” in an EIS, Pit
River Tribe v. U.S. Forest Serv., 469 F.3d 768, 781 (9th Cir.
2006) (quoting Earth Island Inst. v. U.S. Forest Serv., 442
F.3d 1147, 1153-54 (9th Cir. 2006)); see also 40 C.F.R. Pt.
1502 (discussing EIS requirements), including the direct, indi-
rect, and cumulative impacts of the action. See 40 C.F.R.
§§ 1508.7, 1508.8 (defining those terms).

   As the EIS is intended to be used to guide decisionmaking,
the alternatives analysis is naturally “the heart of the environ-
mental impact statement.” Id. § 1502.14. In that section, the
agency must “[r]igorously explore and objectively evaluate all
8566            OREGON NATURAL DESERT v. BLM
reasonable alternatives, and for alternatives which were elimi-
nated from detailed study, briefly discuss the reasons for their
having been eliminated. Id. “The existence of a viable but
unexamined alternative renders an environmental impact
statement inadequate.” Westlands Water Dist. v. U.S. Dep’t of
Interior, 376 F.3d 853, 868 (9th Cir. 2004) (quoting Morongo
Band of Mission Indians v. Fed. Aviation Admin., 161 F.3d
569, 575 (9th Cir. 1998)).

       B.   The BLM’s Plans for Southeastern Oregon

  With this background in mind, we turn to the BLM’s plan-
ning process for southeastern Oregon.

   We begin with the BLM’s initial wilderness review of the
region, which it conducted pursuant to 43 U.S.C. § 1782’s
mandate to recommend WSAs to the President for permanent
legislative preservation as wilderness. By November 1980,
the BLM identified 32 WSAs in the planning area, covering
slightly less than 1.3 million acres. A final EIS considering
the BLM’s recommendations was completed in 1989, and the
BLM transmitted its recommendations to the President in
October 1991. It advised permanent preservation for twenty-
one of the WSAs. The report also identified about three thou-
sand acres of land adjoining WSAs that could be acquired for
preservation as wilderness. In 1992, the President submitted
these recommendations, without change, to Congress, which
has not yet acted upon them. The BLM has not since invento-
ried any lands in the planning area outside of the WSAs for
wilderness characteristics.

   In August 1995, the BLM, in accordance with its regula-
tions, published a public notice that it would prepare a
resource management plan for the region. See Intent to Pre-
pare a Resource Management Plan for the Andrews, Malheur,
and Jordan Resource Areas, Oregon, 60 Fed. Reg. 44,042
(Aug. 24, 1995); see also 43 C.F.R. § 1610.2(c) (providing for
public notice when planning commences). The Southeastern
                   OREGON NATURAL DESERT v. BLM                         8567
Oregon Management Plan (the “Southeast Oregon Plan” or
the “Plan”) is intended to guide management of the area for
the next twenty years. BUREAU OF LAND MGMT., U. S. DEP’T OF
THE INTERIOR, PROPOSED SOUTHEASTERN OREGON RESOURCE
MANAGEMENT PLAN AND FINAL ENVIRONMENTAL [IMPACT]
STATEMENT (“FEIS”) xii (2001). Some three years after initiat-
ing the planning process, the BLM announced that the draft
Plan and an accompanying EIS were available for public com-
ment.5 See Notice of Availability of Draft Southeastern Ore-
gon Resource Management Plan/Environmental Impact
Statement, 63 Fed. Reg. 56,660 (Oct. 22, 1998). ONDA
reviewed the draft EIS and Plan, and then raised some con-
cerns in a comment letter to the BLM.6

   ONDA noted that it had been years since the BLM’s last
inventory of lands with wilderness characteristics and argued
that the BLM should make certain its information was accu-
rate before designing a management strategy for the region:

         The time has come for the agency to conduct a
      reinventory of [roadless] lands [in southeastern Ore-
      gon]. Such an inventory . . . should exclude those
      areas already designated as WSAs and focus instead
      on other lands that were overlooked or deemed ineli-
      gible during the first inventory.

        It is crucial that any wilderness re-inventory also
      assess newly acquired state and/or private inhold-
      ings. During BLM’s original wilderness inventory,
      some potential WSAs were deemed ineligible due to
  5
    The BLM attempts, “wherever possible” to release a “proposed plan
and related environmental impact statement [as] . . . a single document,”
43 C.F.R. § 1601.0-6, and did so here. The draft EIS and final EIS were
published as one document with the corresponding draft and final Plans.
  6
    The Committee for the High Desert and the Western Watersheds Proj-
ect did not join in this comment letter. In the discussion of the letter, con-
sequently, “ONDA” refers only to the Oregon Natural Desert Association.
Otherwise, “ONDA” refers to all three groups.
8568             OREGON NATURAL DESERT v. BLM
      management issues resulting from large private
      inholdings. In situations where these inholdings have
      since been acquired, BLM must reconsider the eligi-
      bility of those lands as WSAs. We are confident that
      the BLM may be able to identify additional lands
      that should be protected . . . .7

   ONDA also contended that the draft EIS did not “evaluate
a reasonable range of alternatives,” particularly with regard to
grazing, and did not adequately address cumulative impacts,
again paying particular regard to grazing pressures. It also
raised concerns regarding the draft Plan’s treatment of off-
road vehicles (“ORVs”), contending that the Plan left too
much land open to that use, without considering more
conservation-oriented management. Having reviewed these
comments, along with dozens of others, the BLM made some
modifications to its EIS and proposed Plan and issued both in
final form in 2001. See Notice of Availability of Proposed
Southeastern Oregon Resource Management Plan and Final
Environmental Impact Statement; and Proposed Area of Criti-
cal Environmental Concern Designations, 66 Fed. Reg.
55,946 (Nov. 5, 2001). It is these documents that are at issue
in this appeal.

  We next describe the EIS’s treatment of the wilderness,
grazing, and ORV issues.

                     1.   Wilderness Issues

   After receiving ONDA’s comments on the draft EIS and
Plan suggesting the need to give more attention to lands with
wilderness characteristics, the Bureau wrote in the final EIS
that:
  7
   As we discuss later, at the time of ONDA’s letter, the BLM asserted
authority to recommend new areas for permanent preservation, and for
management as WSAs in the interim, but it does not presently take that
position.
               OREGON NATURAL DESERT v. BLM                 8569
    A global reinventory by BLM to address wilderness
    values within the planning area is outside the scope
    of this plan. In accordance with FLPMA, with sub-
    stantial public input and review, BLM has completed
    its required evaluation and assessment of wilderness
    values on public lands with earlier planning efforts.
    The agency’s wilderness recommendations in Ore-
    gon derived from those planning efforts have been
    submitted and are presently awaiting consideration
    by Congress.

FEIS, Vol. III at 105. BLM further explained that “[t]he wil-
derness process started in 1978, the Final EIS [for that pro-
cess] was completed in 1989, with the Record of Decision,
and recommendation of the Secretary of Interior [as to preser-
vation] submitted in October 1991].” FEIS, Vol. I at 12. The
BLM therefore considered such issues as “[e]liminated from
[d]etailed [s]tudy,” because further permanent wilderness
preservation “hinge[d] on congressional actions.” Id. The EIS
therefore did not consider the effects of the Plan on areas with
wilderness characteristics not already designated as WSAs,
nor analyze management options for the wilderness values in
such areas.

   As we noted earlier, in its 1991 wilderness report, the BLM
identified roughly three thousand acres of land adjacent to
WSAs that could be added to them. In the 2001 final EIS, the
Bureau considered alternatives for protecting the “wilderness
characteristics” of this limited additional area. See FEIS, Vol.
I at 627. The Plan observed, in connection with these lands,
that “[u]nder FLPMA, wilderness preservation is part of
BLM’s multiple-use mandate, and wilderness is recognized as
part of the spectrum of resource values considered in the land
use planning process.” BUREAU OF LAND MGMT., U. S. DEP’T
OF THE INTERIOR, SOUTHEASTERN OREGON RESOURCE MANAGE-
MENT PLAN AND RECORD OF DECISION (“Plan ROD”) 104
(2003).
8570             OREGON NATURAL DESERT v. BLM
   The BLM considered two possibilities for these lands —
adding the land to the WSAs, or not adding the land. See
FEIS, Vol. I at 373-75. In discussing the first possibility, the
BLM proposed to manage such additions as WSAs, under the
non-impairment standard of 43 U.S.C. § 1782(c). Id. at 374.
Yet, the BLM did not intend to recommend such lands for
congressional preservation, which would implicate § 1782;
instead, it intended to use its normal management authority,
derived from its broad land use planning authority, to repli-
cate the non-impairment standard. See id.; see also 43 U.S.C.
§§ 1712, 1732.

   Aside from these few thousand acres of land, however,
other areas with wilderness values not already identified in
the 1991 review were not singled out for analysis and plan-
ning purposes. Therefore, for the remainder of this opinion,
except as otherwise noted, when we refer to “wilderness char-
acteristics,” “wilderness values,” or land with those values,
we refer to areas outside both the WSAs in the 1991 report
and the adjacent lands that the BLM proposed adding to them.

   The BLM did consider granting some degree of additional
protection from development and other disruptive uses to sev-
eral hundred thousand acres of land in “areas of critical envi-
ronmental concern.”8 FEIS, Vol. I at 276-368; see also 43
U.S.C. § 1712(c)(3) (requiring the BLM to give priority to
area of critical environmental concern in land use planning).
These critical areas are broadly defined as “areas within the
public lands where special management attention is required
. . . to protect and prevent irreparable damage to important
historic, cultural, or scenic values, fish and wildlife resources,
or other natural systems or processes, or to protect life and
safety from natural hazards.” 43 C.F.R. § 1601.0-5(a). Desig-
nation as a critical area does not, of itself, “change or prevent
change of the management or use of public lands.” Id. The
Plan, however, contemplated various limitations on ORV use,
  8
   We will sometimes refer to these areas as “critical areas” for brevity.
                OREGON NATURAL DESERT v. BLM                  8571
mineral leasing, and plant collection, among other protections,
for such areas.

   The critical areas protected by the Southeast Oregon Plan
are limited, however. Also, the overlap between the critical
area criteria and the statutory definition of wilderness values
is only partial. Compare 43 C.F.R. § 1601.0-5(a) (defining
areas of critical environmental concern) with 16 U.S.C.
§ 1131(c)(1)-(4) (describing wilderness characteristics). As a
consequence, the BLM does not structure its critical area deci-
sions to protect wilderness characteristics, nor does designa-
tion as a critical area necessarily imply the presence of
wilderness characteristics. In fact, several of the areas of criti-
cal environmental concern contain roads or other signs of
human use that would be incompatible with wilderness val-
ues. See, e.g., FEIS, Vol. I at 293, 299, 303. Some other criti-
cal areas, however, do not contain such features and lie, in
whole or in part, in existing WSAs. See, e.g., id. at 286, 291,
304, 307, 309, 331, 347.

  In sum, although the BLM considered incorporating a small
amount of land into the WSAs, and protecting some other
regions as critical areas, it explicitly disclaimed any general
obligation to analyze the impacts of its Plan on wilderness
values, or to consider management options for areas with
those values, and took no action contrary to that statement.

                  2.   Alternatives Analyses

   In considering alternatives for resources for which it did
acknowledge its authority to plan, the BLM studied several
courses of action. It put forth seven alternatives — A, B, C,
D, D2, E, and a single alternative describing the proposed
resource management plan, designated as “Proposed RMP” or
“PRMP” — which it used to analyze various constellations of
management options. See FEIS, Vol. I at 152-85. Of note,
alternative B would continue present management as a “no
action” alternative; alternative D2, added after comments
8572           OREGON NATURAL DESERT v. BLM
were received on the draft EIS, generally favors more conser-
vation; and alternative E was included to analyze the possibil-
ity of ending all uses other than conservation, even though the
BLM believed that alternative was not valid because it con-
flicted with the Bureau’s multiple use mandate. See id. at xiii,
137-38, 152. The Proposed RMP alternative was ultimately
selected for use in the final Plan. Plan ROD at v. We describe
the alternatives in detail as they relate to grazing and
ORV use.

                     a.   Grazing Issues

   The BLM sets basic grazing practices and goals in its land
use plans. See 43 C.F.R. § 4100.0-8 (mandating consideration
of grazing management in land use plans). Grazing occupies
large swathes of the public lands in southeastern Oregon and
has considerable economic and environmental impacts. The
BLM therefore analyzed grazing options for its proposed Plan
in the EIS. See FEIS, Vol I. at 246-55.
   In doing so, the BLM considered alternatives that would
adjust both the extent of land open to grazing and the intensity
of grazing allowed on public land. The BLM predicted that
the general management priorities specified by some of the
alternatives analyzed in the EIS would cause grazing intensity
to increase over time, while others would result in a decrease
in grazing intensity.
   Most of the alternatives considered would initially maintain
grazing near current levels and would not change the amount
of land allocated to grazing. See FEIS, Vol. I at xxii, 246-55.
Only one alternative deemed valid by the Bureau, Alternative
D2, contemplated substantial grazing restrictions, with regard
to both area and intensity. (The BLM also considered barring
all grazing on public lands in Alternative E but, as noted, it
explained that such an alternative could not validly be
selected.) The areas closed to grazing in Alternative D2,
which considered by far the largest closure, cover portions of
the shores of wild and scenic rivers in the planning area, along
                        OREGON NATURAL DESERT v. BLM                             8573
with some critical areas and several other protected land
types. See id. at 250-53. Because the BLM did not consider
management choices for lands with wilderness characteristics,
it did not consider limiting grazing in those areas in particular.
   We summarize the alternatives in the following table. As
mentioned above, the PRMP alternative was selected for use
in the Plan. It is worth noting that, of the alternatives deemed
viable by the BLM, only Alternative D2 would close more
than about 1% of the land in the planning area to grazing:


               Alt. A    Alt. B   Alt. C     Alt. D   Alt. D2   Alt. E    Alt.
                                                                          PRMP


Total          420,584 420,584 420,584 420,584 288,084 0                  420,584
        9
AUMs
allocated

Projected      + 0 to 10 + 0 to 5 +/- 0 to   - 0 to 20 - 0 to 10 0        +/- 0 to
change in                         10                                      10
AUMs over
time (%)

Est. acres     50,600    41,900   50,600     50,600   1.45      4.6       58,900
not                                                   million   million
allocated
to grazing

Percent of 1.1%          0.91%    1.1%       1.1%     31.5%     100%      1.3%
area not
allocated to
grazing



  9
   Grazing intensity is, generally speaking, measured in “animal unit
months” (“AUMs”). One AUM is “the amount of forage necessary for the
sustenance of one cow or its equivalent for a period of 1 month.” 43
C.F.R. § 4100.0-5.
8574           OREGON NATURAL DESERT v. BLM
                       b.   ORV Issues

   “The approval of a resource management plan . . . consti-
tutes formal designation of off-road vehicle use areas.” 43
C.F.R. § 8342.2(b). The EIS for the Southeast Oregon Plan
therefore considers options for ORV management.

   The BLM uses a three-tier system to manage ORVs, desig-
nating areas as open, closed, or limited. See id. § 8340.0-5(f)-
(h), 8342.1. In areas designated as open, “all types of vehicle
use is permitted at all times.” Id. § 8340.0-5(f). Areas desig-
nated as limited are “restricted at certain times, in certain
areas, and/or to certain vehicular use.” Id. § 8340.0-5(g).
Although these limits “may be of any type,” they generally
take the form of limits on the number or kind of vehicle
allowed, seasons of use, or available routes. Id. Finally, unless
specially authorized, ORV use is “prohibited” in areas desig-
nated as closed. Id. § 8340.0-5(h). The BLM may also imple-
ment closures in any area, regardless of its ORV designation,
if ORVs turn out to cause “considerable adverse effects” to an
area’s resources. Id. § 8341.2. Such a closure would remain
in force until “the adverse effects are eliminated and measures
implemented to prevent recurrence.” Id.

   The seven alternatives that the BLM considered in the EIS
vary almost entirely by the amount of land they allocate
between the open and limited use categories. See FEIS, Vol.
I at xxii, 269-73. The BLM never considered closing a signifi-
cant amount of land to ORVs. Nor did it consider any man-
agement option explicitly geared towards protecting
wilderness values from ORV use.

   In the EIS, the most protective designation considered —
limited — meant restricting ORVs to existing routes in WSAs
and other sensitive areas and imposing some seasonal area
closures to protect wildlife. See id. at 269-73. Despite the
nomenclature, the existing routes limitation allows for some
ORV travel off existing routes, as most “limited” area desig-
                      OREGON NATURAL DESERT v. BLM                          8575
nations in the Plan allow “motorized vehicle-supported camp-
ing, unless otherwise posted to meet other resource
management objectives, . . . up to 150 traveled feet off an
existing road.” Id. at 273; see also id. at 136, 269-73.

   None of the considered alternatives would have closed
more acreage to ORV use than was closed before the Plan
went into effect. Instead, every alternative opened more land
to some kind of ORV use than was permitted before. See id.
at xxii, 269-73. The “PRMP” alternative, which was selected,
opens roughly 20,000 acres of previously closed land to some
ORV use.

     The alternatives considered are as follows:


            Alt. A     Alt. B    Alt. C    Alt. D    Alt. D2   Alt. E    Alt.
                                                                         PRMP

Open        3.27       2.66      3.04      1.34      1.24      0         2.62
(approx.    million    million   million   million   million             million
acres)

Limited     1.34       1.94      1.58      3.23      3.38      4.63      2.00
(acres)     million    million   million   million   million   million   million

Closed      30,583     35,193    17,233    18,439    18,439    278       15,826
(acres)

Percent of 0.66%       0.77%     0.37%     0.40%     0.40%     0.006%    0.34%
area closed



            C.        The Protests and ONDA’s Survey

1.    ONDA Protests the Proposed Southeast Oregon Plan
                        and EIS

   In December 2001, ONDA filed a protest with the BLM of
the Plan and final EIS. See 43 C.F.R. § 1610.5-2 (describing
8576           OREGON NATURAL DESERT v. BLM
protest procedures). The protest sounded the same themes
ONDA had raised in its comments on the draft EIS:

   First, ONDA again charged that the BLM had failed to ana-
lyze wilderness values in the EIS and Plan. It cited several
instances in which BLM employees had informed ONDA,
when pressed, of changed circumstances in areas outside of
WSAs such as planned construction and development projects
that never occurred, and pointed out that “ONDA and the gen-
eral public have no idea how many additional instances of
new information and changed circumstances exist with
respect to non-recommended wilderness areas,” because the
EIS does not address the matter. This failure to provide infor-
mation on wilderness values, ONDA argued, violated
NEPA’s requirement that the Bureau engage in fully-
informed decisionmaking. ONDA further argued that the
BLM’s response to ONDA’s comments on the draft EIS, in
which the Bureau had maintained that its wilderness obliga-
tions were at an end with the completion of the 1991 wilder-
ness report, was mistaken. It contended that the BLM had a
continuing duty to inventory wilderness values on its lands
under 43 U.S.C. § 1711 and that it could protect lands with
such values using the broad multiple use authority provided
by 43 U.S.C. § 1712.

   Second, ONDA raised concerns over the limited alterna-
tives considered in the EIS for grazing management, as well
as the EIS’s alleged failure to consider the cumulative impacts
of grazing.

   Third, ONDA contended that, as the BLM had “consider-
[ed] no alternative that closes more than 0.8% of the public
lands within the planning area” to ORV use, the Bureau had
committed a “clear violation” of NEPA’s alternatives require-
ment.

   The BLM denied the protest in September 2002. It consid-
ered ONDA’s comments in some detail:
                OREGON NATURAL DESERT v. BLM                 8577
   First, as it had done in response to ONDA’s comments on
the draft EIS, the BLM construed ONDA’s concerns as
requesting that it reassess the recommendations it made in its
1991 wilderness report, conducted under 43 U.S.C. § 1782. It
again explained that the § 1782 wilderness review was a “one-
time” responsibility. It dismissed ONDA’s NEPA concerns
regarding wilderness issues summarily as “not . . . clear.”

   The BLM answered ONDA’s concerns over the grazing
alternatives analysis by stating that the alternatives it had con-
sidered would have different “effects [from each other] in
both the short and long term.” And it responded to ONDA’s
concerns over ORVs by stating that the limited designation
would “provid[e] a comparable degree of protection” as the
closed designation, and that the alternative analysis was there-
fore sufficient.

  The BLM then adopted the Plan and EIS in a record of
decision (“ROD”), see 40 C.F.R. § 1505.2, and announced its
availability in April 2003. See Notice of Availability of the
Record of Decision for the Southeastern Oregon Resource
Management Plan and Final Environmental Impact Statement,
68 Fed. Reg. 16,307 (Apr. 3, 2003).

                     2.   ONDA’s Survey

   Because the BLM had not responded to its wilderness con-
cerns, ONDA decided to undertake a survey of land with wil-
derness characteristics outside of the WSAs, documenting
changes that had occurred since November 1980, when the
BLM completed the inventory supporting its 1991 preserva-
tion recommendations. See OR. NATURAL DESERT ASS’N, WIL-
DERNESS   INVENTORY RECOMMENDATIONS: VALE DISTRICT
(“ONDA Survey”) (2004). In doing so, ONDA relied upon
wilderness inventory procedures described in the BLM’s
guidance documents. ONDA Survey at i-ii; see also BUREAU
OF LAND MGMT., U. S. DEP’T OF THE INTERIOR, BLM WILDER-
NESS INVENTORY AND STUDY PROCEDURES, H-6310-1 (“2001
8578           OREGON NATURAL DESERT v. BLM
Handbook”) 5-16 (2001) (rescinded 2003) (providing the pro-
cedures used by ONDA). The wilderness characteristics
ONDA reviewed were those described in the Wilderness Act
and incorporated into the FLPMA. In February 2004, ONDA
submitted the results of its survey to the BLM.

   Because the survey was submitted well after the ROD was
issued, it is not part of the administrative record. “However,
in NEPA cases, the court may extend its review beyond the
administrative record and permit the introduction of new evi-
dence where the plaintiff alleges that an EIS has . . . swept
stubborn problems or serious criticism under the rug.” Or.
Natural Res. Council v. Lowe, 109 F.3d 521, 526-27 (9th Cir.
1997) (internal quotation marks and alteration omitted). The
survey was admitted in the district court on that ground, and
the BLM does not appeal that ruling. We describe the survey
here without expressly approving or disapproving its particu-
lar empirical findings. Instead, we discuss it to demonstrate
how the presence of wilderness values may change over time,
and how wilderness characteristics may have been reestab-
lished in parts of the area covered by the Southeast Oregon
Plan.

   ONDA explained that there had been significant changes
since the BLM’s last inventory. Lands the BLM had previ-
ously determined lacked wilderness characteristics had
reverted to a more natural state and, ONDA maintained, now
did have such characteristics. Many of these changes
occurred, ONDA reported, because little-used roads had dete-
riorated since November 1980. Because 16 U.S.C.
§ 1131(c)(1) defines wilderness as an area which “generally
appears to have been affected primarily by the forces of
nature,” the BLM has long treated the presence of roads as
cancelling out any other wilderness characteristics an area
might otherwise have, as they defeat the “natural conditions”
wilderness characteristic. See 43 U.S.C. § 1782(a) (providing
that the § 1782 review should focus on roadless areas); BUREAU
OF LAND MGMT., U. S. DEP’T OF THE INTERIOR, WILDERNESS
               OREGON NATURAL DESERT v. BLM               8579
INVENTORY HANDBOOK (“1978 Handbook”) 6 (1978) (discuss-
ing roadlessness); see also 16 U.S.C. § 1131(c) (defining wil-
derness characteristics). “In determining whether an area may
be subject to further consideration of wilderness characteris-
tics, BLM has distinguished roads that had been actively
maintained from ways that were maintained solely by the pas-
sage of vehicles. The presence of ways did not render an area
‘roaded’ so as to eliminate that area from further evaluation
as wilderness.” Colo. Envtl. Coalition, 161 I.B.L.A. 386, 391
(2004) (citation and footnote omitted). See also 2001 Hand-
book at 10; 1978 Handbook at 5. ONDA concluded that many
roads had become “ways” over the years, and that other
human impacts had also been reduced.

   For instance, ONDA represented that in the 62,479 acre
Battle Mountain area, roads had decayed to become “nearly
invisible overgrown way[s].” ONDA Survey at 1-3. In the
11,433 acre Beaver Dam Creek area, in ONDA’s view, a for-
mer road was “rutted and washed out in places.” Id. at 13.
Roads that had precluded consideration of the 45,760 acre
Black Canyon area had, according to ONDA, deteriorated so
much that they were almost nonexistent. Id. at 29. In the
32,148 acre Clark’s Butte area, ONDA reported that a road
was now an “overgrown, washed-out way with little sign of
use,” id. at 65, and what had once been small reservoirs had
dried up and vanished, id. at 66. And the Lower Owyhee Can-
yon, an 11,578 acre area that the BLM had deemed to be
without wilderness characteristics in 1980 because of non-
native grass seeding, had, as described in the survey, returned
to largely native vegetation. Id. at 180. In short, ONDA pre-
sented the landscape as having changed significantly.

   In all, the ONDA study concluded that there are now more
than 1.3 million acres of land in the planning area outside the
WSAs that display wilderness characteristics. Id. at i. The
BLM did not, however, alter the Plan or otherwise take action
on ONDA’s new information.
8580            OREGON NATURAL DESERT v. BLM
                      D.   The Litigation

   Meanwhile, in July 2003, ONDA filed suit against the
BLM. In its first amended complaint, ONDA alleged that the
Plan and EIS violated NEPA, the FLPMA, and the Taylor
Grazing Act of 1934, 43 U.S.C. §§ 315 et seq. Because we
ultimately remand on NEPA grounds, we do not address the
causes of action under the FLPMA and the Taylor Grazing
Act, which may no longer pertain after remand, but focus
instead on the NEPA issues.

   Continuing to pursue the issues raised in its comments and
protest, ONDA contended in its complaint that the BLM had
violated NEPA by (1) “fail[ing] to take a ‘hard look’ at the
environmental consequences of the proposed action, because
the Plan and FEIS do not present adequate baseline informa-
tion and discussion on critical environmental resources and/or
resource issues, including . . . current conditions of . . . non-
WSA roadless areas;” (2) failing adequately to analyze the
cumulative impacts of the Plan; and (3) “fail[ing] to analyze
and discuss a reasonable range of alternatives . . . with respect
to areas allocated to livestock grazing and to off-highway
vehicle restrictions.”10

   Both ONDA and the BLM moved for judgment on the
administrative record. Cf. Pit River Tribe, 469 F.3d at 778
(stating that “[b]ecause this is a record review case, we may
direct that summary judgment be granted to either party based
upon our de novo review of the administrative record”) (inter-
nal quotation marks omitted); Riddell v. Unum Life Ins. Co.
of Am., 457 F.3d 861, 864 (8th Cir. 2006) (explaining that
judgment on the administrative record “is a form of summary
judgment”). The district court granted judgment to the BLM,
adopting the findings and recommendations of the magistrate
judge to whom the case had been assigned.
  10
    ONDA also raised other NEPA issues. Because it does not pursue
them on appeal, we do not discuss them.
               OREGON NATURAL DESERT v. BLM                8581
   Specifically, the district court first held, citing SUWA, 542
U.S. 55, that the BLM was not “legally required to perform
a wilderness inventory,” and so could not be faulted for fail-
ing in the EIS to analyze non-WSA land that might now have
wilderness characteristics, or to discuss management options
for such lands. The court also decided that the BLM had ade-
quately considered cumulative impacts; that the BLM had
considered an adequate range of grazing alternatives, in part
because all of the alternatives allowed the BLM to adjust
grazing AUM allocations over the course of the Plan, and in
part because Alternative D2 considered closing a significant
area to grazing; and that the BLM had considered a proper
range of ORV alternatives, as both the limited and closed des-
ignations provided protection from off-road traffic.

  ONDA timely appealed.

                        II.   Analysis

                  A.   Standard of Review

   “A ‘district court’s determination on summary judgment
that the BLM complied with NEPA is reviewed de novo.’ ”
Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt.,
387 F.3d 989, 992 (9th Cir. 2004) (quoting Kern, 284 F.3d at
1069-70). Judicial review of the BLM’s compliance with
NEPA is governed by the Administrative Procedure Act of
1946 (“APA”), 5 U.S.C. § 551 et seq. Pit River Tribe, 469
F.3d at 778. Under the APA, we must “hold unlawful and set
aside agency action, findings, and conclusions” if, among
other things, they are “arbitrary, capricious, an abuse of dis-
cretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706(2)(A); see also, e.g., Pit River Tribe, 469 F.3d at 778
(reviewing an EIS under § 706(2)(A)); Earth Island Inst., 442
F.3d at 1156-57 (same); Lowe, 109 F.3d at 526 (same).

        B.   Land with Wilderness Characteristics

   The BLM did not explicitly consider wilderness values in
its EIS, despite ONDA’s repeated requests that it discuss and
8582               OREGON NATURAL DESERT v. BLM
analyze wilderness characteristics on its lands in southeastern
Oregon. To determine whether it violated NEPA by failing to
do so, we consider the nature of the BLM’s authority and
obligations with regard to wilderness characteristics and the
BLM’s rationale for not considering lands with wilderness
values.

   “In order to decide what kind of an environmental impact
statement need be prepared, it is necessary first to describe
accurately the ‘federal action’ being taken.” Aberdeen &
Rockfish R.R. Co. v. Students Challenging Regulatory Agency
Proc. (S.C.R.A.P.), 422 U.S. 289, 322 (1975). Thus, just as
“[w]here an action is taken pursuant to a specific statute, the
statutory objectives of the project serve as a guide by which
to determine the reasonableness of objectives outlined in an
EIS,” Westlands Water, 376 F.3d at 866, so too do the statu-
tory objectives underlying the agency’s action work signifi-
cantly to define its analytic obligations. Put differently,
because “NEPA places upon an agency the obligation to con-
sider every significant aspect of the environmental impact of
a proposed action,” Vt. Yankee Nuclear Power Corp. v. Natu-
ral Res. Def. Council, 435 U.S. 519, 553 (1978), the consider-
ations made relevant by the substantive statute driving the
proposed action must be addressed in NEPA analysis.11
  11
    The BLM misses this point when it argues that it has no NEPA obliga-
tion because that statute contains no provision that makes explicit mention
of “wilderness characteristics.”
   It is true that NEPA does not mention “wilderness characteristics.” It
would be surprising if it did so. NEPA is designed to apply broadly, to all
sorts of federal activities. It is not a laundry list of factors to be considered
and could not be. Instead, the factors to be considered are derived from the
statute the major federal action is implementing, as well as from the nature
of the action itself. It is, consequently, not at all unusual to review EIS’s
with regard to consideration of factors not specifically mentioned in
NEPA. See, e.g., Earth Island Inst., 442 F.3d at 1160-67 (holding an EIS
for a forest project inadequate because it failed properly to consider “tree
mortality”); Hells Canyon Alliance v. U.S. Forest Serv., 227 F.3d 1170,
1180-81 (9th Cir. 2000) (considering whether an EIS for a recreation man-
                 OREGON NATURAL DESERT v. BLM                      8583
   Here, the BLM is charged with “manag[ing] the public
lands under principles of multiple use and sustained yield,” 43
U.S.C. § 1732(a), and with developing a resource manage-
ment plan which would allow it do so, id. § 1712(c). The EIS
and Plan, specifically, were “prepared to provide the BLM . . .
with a comprehensive framework for managing public land”
in southeastern Oregon. FEIS, Vol. I at 3. Among the BLM’s
“primary goal[s]” was to “develop management practices that
ensure the long-term sustainability of healthy and productive
land, consistent with principles of ecosystem management.”
Id. To fulfill this purpose, then, the EIS supporting the Plan
had to consider the land resources and values, see 43 U.S.C.
§§ 1702(c), 1711(a), 1712(c)(4), 1732(a), relevant to its long-
term management strategy.

   In ONDA’s view, the remaining analysis is straightforward:
The BLM did not consider wilderness values, despite com-
ments urging it do so. ONDA observes that the Plan itself
identifies wilderness as “part of the spectrum of resource val-
ues considered in the land use planning process,” Plan ROD
at 104, and argues that the FLPMA places management of
wilderness values squarely within the BLM’s land use plan-
ning authority. ONDA also observes that the Plan could affect
such values on lands outside of the WSAs. So, in light of the
Plan’s purpose of providing a “comprehensive framework for
managing public land,” NEPA requires analysis of these
issues in the EIS. Because the EIS offers no discussion of
non-WSA lands with wilderness values other than a dis-
claimer of any obligation to consider them, it did not provide
a “full and fair discussion” of the impacts of the Plan and the
alternatives before the BLM, and so violated NEPA. See 40
C.F.R. § 1502.1.

agement plan in Hells Canyon adequately considered jetboating alterna-
tives); Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208,
1213-14 (9th Cir. 1998) (considering whether NEPA mandated further
consideration of “sedimentation issues” and “risks to the area’s renowned
fish population” for a logging project near salmon streams).
8584           OREGON NATURAL DESERT v. BLM
   The BLM sees the question very differently. In its view,
“wilderness characteristics” matter for one, and only one, pur-
pose: They provide criteria to be used in the 43 U.S.C. § 1782
survey of lands to recommend for permanent preservation,
which, the Bureau argues, was a “one-time” duty. No other
provision of the FLPMA, the Bureau maintains, “requires
BLM to conduct inventories of, or otherwise specially con-
sider, ‘wilderness characteristics’ in land use planning, and
BLM completed the [§ 1782] wilderness review in 1991.”
Indeed, the BLM goes so far as to suggest that ONDA came
up with the very idea of wilderness characteristics:

    [I]n arguing that BLM has not satisfied NEPA,
    ONDA seeks to impose upon BLM its own frame-
    work for managing public lands. This framework is
    centered around ONDA’s notion of “the wilderness
    resource,” a management category that is found
    nowhere in any governing law and consists only of
    vaguely-described “characteristics” that ONDA
    believes should drive BLM’s planning and evalua-
    tion processes. If the Court were to accept ONDA’s
    argument, any group could assign a label to a set of
    “characteristics” and then argue that BLM must
    inventory for and analyze those values in order to
    satisfy the FLPMA and NEPA. This is not, and can-
    not be, the law.

   The BLM, in other words, essentially dismisses ONDA’s
argument that wilderness characteristics constitute one of the
values of the public lands, which it may manage under the
multiple-use mandate in its land use plans. Instead, it sees wil-
derness characteristics of importance only for a purpose
already past. So, while the Bureau acknowledges that it could
manage its lands to promote such characteristics, just as it
could manage its land to promote many other goals, it does
not acknowledge wilderness characteristics as a value of the
public lands specifically identified by the FLPMA, and so
sees no reason to address “wilderness characteristics” as a dis-
               OREGON NATURAL DESERT v. BLM                8585
crete resource category in its EIS. Following this line of argu-
ment, the BLM points out that it has considerable
methodological discretion as to how it complies with NEPA
and argues that its consideration of the Plan’s effects need not
embrace “ONDA’s notion of the ‘wilderness resource,’ ” as
long as it otherwise provides a full and fair discussion of the
Plan. This argument comports with the BLM’s responses to
ONDA’s comments, which rely solely on the fact that the
BLM completed a 43 U.S.C. § 1782 review years ago to jus-
tify excluding any consideration of wilderness values in the
EIS now.

   Our question, then, is whether ONDA is right, and wilder-
ness characteristics are among the values the FLPMA specifi-
cally assigns to the BLM to manage in land use plans, or
whether the BLM is right, and wilderness characteristics have
no independent vitality apart from their use in the § 1782 pro-
cess. If ONDA is correct, then the BLM’s reliance on its com-
pletion of the 1991 wilderness report cannot, of itself, justify
excluding a wilderness values analysis entirely from the EIS.

   This question is placed in sharper focus because, after the
EIS was completed, the BLM entered into a settlement
regarding the reach of the BLM’s management authority con-
cerning wilderness. In an April 2003 settlement with the state
of Utah, the BLM agreed to an interpretation of 43 U.S.C.
§ 1782 limiting the BLM to a one-time review of areas with
wilderness characteristics, for the purpose of recommending
such areas for permanent congressional preservation, with the
review power expiring “fifteen years after October 21, 1976,”
see 43 U.S.C. § 1782(a). The BLM therefore agreed (1) that
it would cease recommending lands for permanent preserva-
tion as wilderness; (2) that it would not, going forward, “es-
tablish, manage or otherwise treat public lands . . . as WSAs
or as wilderness . . . absent congressional authorization”; and
(3) that it would withdraw the 2001 Handbook, which con-
tained guidelines for further wilderness recommendations. See
Utah v. Norton, 396 F.3d 1281, 1284-85 (10th Cir. 2005)
8586             OREGON NATURAL DESERT v. BLM
(describing the history of the litigation leading to the settle-
ment); see generally Utah v. Norton, No. 2:96-CV-0870, 2006
WL 2711798 (D. Utah Sept. 20, 2006) (describing the settle-
ment). The settlement, then, tracks — but, as we shall see,
only in part — the BLM’s position in this case regarding its
one-time obligation to consider wilderness characteristics on
BLM land.

   The Attorney General lacks the power “to agree to settle-
ment terms that would violate the civil laws governing the
agency,” United States v. Carpenter, ___ F.3d. ___, 2008 WL
2096927, at *5 (9th Cir. May 20, 2008) (quoting Executive
Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d 759, 761 (4th
Cir. 1993)), so the Utah settlement is only valid if it comports
with the FLPMA, NEPA, and other relevant law. The parties
maintain, nonetheless, that we need not directly consider the
legality of the 2003 Utah settlement agreement in this case.12

   We agree. Wilderness values are among the resources
which the BLM can manage under 43 U.S.C. §§ 1712 and
1732. Wilderness characteristics are not simply a checklist to
be used in completing the § 1782 survey, and they are cer-
tainly not just one of ONDA’s “notions,” as the BLM would
have it. As a result, the BLM’s response to ONDA’s concerns
in the EIS — that, because it had completed the § 1782 survey
wilderness characteristics were “outside the scope” of the EIS
for the land use plan — was incorrect and, standing alone,
does not satisfy NEPA’s requirements.

  To explain this conclusion, we consider the statutory and
regulatory structure binding the BLM. We then turn to the
Bureau’s own guidance documents and other public state-
ments, which are consistent with our understanding, and then
address relevant case law. We next consider the BLM’s
  12
    The matter is presently before the Tenth Circuit, see Utah v. Kemp-
thorne, No. 06-4240 (10th Cir.).
                     OREGON NATURAL DESERT v. BLM                       8587
salient counter-arguments. Finally, we explain how the BLM
may address its error on remand.

             1.    Statutory and Regulatory Authority

   [1] Read carefully and in context, the FLPMA makes clear
that wilderness characteristics are among the values which the
BLM can address in its land use plans, and hence, needs to
address in the NEPA analysis for a land use plan governing
areas which may have wilderness values.

   [2] As we have explained, wilderness characteristics are
enumerated by the Wilderness Act, in 16 U.S.C. § 1131(c)(1)-
(4). They are incorporated into the FLPMA in several ways.
In addition to the language of 43 U.S.C. § 1782, discussed
above,13 43 U.S.C. § 1702(i) provides that “[t]he term ‘wilder-
ness’ as used in section 1782 of this title shall have the same
meaning as it does in section 1131(c) of Title 16” — which
is the Wilderness Act definition. See also California v. Block,
690 F.2d 753, 762 (9th Cir. 1982) (referring to “wilderness
features” to be used in federal land management); Watt, 608
F. Supp. at 309 (“[W]ilderness characteristics [are those] as
described in the Wilderness Act.”). The BLM similarly
records in its current land use planning handbook that wilder-
ness characteristics are “naturalness, outstanding opportuni-
ties for solitude, and outstanding opportunities for primitive
and unconfined recreation,” a paraphrase which closely tracks
16 U.S.C. § 1131(1)-(3). BUREAU OF LAND MGMT., U. S. DEP’T
OF THE INTERIOR, LAND USE PLANNING HANDBOOK, H-1601-1

  13
    Again, § 1782(a) provides, in pertinent part (emphasis added):
       Within fifteen years after October 21, 1976, the Secretary shall
       review those roadless areas of five thousand acres or more and
       roadless islands of the public lands, identified during the inven-
       tory required by section 1711(a) of this title as having wilderness
       characteristics described in the Wilderness Act of September 3,
       1964 . . . and shall from time to time report to the President his
       recommendation as to the suitability or nonsuitability of each
       such area or island for preservation as wilderness . . . .
8588              OREGON NATURAL DESERT v. BLM
(“2005 Handbook”) Appx. C 12 (2005);14 see also 2001
Handbook 10-16 (describing wilderness characteristics); 1978
Handbook 6 (same). The Interior Board of Land Appeals
(“IBLA”), an administrative adjudicative body of the Depart-
ment of the Interior which has jurisdiction over the BLM, see
generally 43 C.F.R. §§ 4.400 et seq., has also long held as
much. See, e.g., Colo. Envtl. Coalition, 165 I.B.L.A. 221, 223
n.3 (2005) (explaining that the 43 U.S.C. § 1782 review con-
cerns “wilderness characteristics as described in the Wilder-
ness Act”); Michael Huddleston, 76 I.B.L.A. 116, 118 (1983)
(explaining that wilderness characteristics are defined by the
“statutory criteria” of the Wilderness Act); Tri-County Cattle-
man’s Ass’n, Idaho Cattleman’s Ass’n, 60 I.B.L.A. 305
(1981) (stating that “[t]he wilderness characteristics alluded to
in [§ 1782] are set forth in . . . 16 U.S.C. 1131(c)”); Save the
Glades Comm., 54 I.B.L.A. 215, 217 (1981) (same). The
BLM’s present suggestion that ONDA came up with the idea
of wilderness characteristics is then both wrong and inexplica-
ble, in light of the long history of the statutory “wilderness
characteristics” concept.

   [3] As noted earlier, the FLPMA’s provision directing the
BLM to conduct an initial wilderness review provides that
“those roadless areas of five thousand acres or more and road-
less islands of the public lands . . . having wilderness charac-
teristics described in the Wilderness Act” are to be “identified
during the inventory required by section 1711(a).” 43 U.S.C.
§ 1782(a). Notably, the statute does not direct that areas with
wilderness characteristics be identified only as part of recom-
mending such areas for “preservation as wilderness.” Id.
Instead, it contemplates a “review” of areas already so “iden-
  14
    The 2005 Handbook, along with the BLM briefs in other courts that
we cite later in this opinion are not in the record. We take judicial notice
of these public documents. See Fed. R. Evid. 201(b)(2). We note that the
BLM guidance documents we cite were issued after the 2003 Utah settle-
ment, and so demonstrate that the settlement did not change the Bureau’s
recognition of the basic connection between the FLPMA and the Wilder-
ness Act.
                    OREGON NATURAL DESERT v. BLM                           8589
tified,” id. (emphasis added), in the course of the general
BLM “inventory of all public lands and their resource and
other values,” an inventory process which is to be “kept cur-
rent so as to reflect changes in conditions and to identify new
and emerging resource and other values.” Id. § 1711(a). In
other words, reading §§ 1711(a) and 1782(a) together, the
statute specifically contemplates that the § 1711(a) inventory
process includes identification of wilderness characteristics —
including those that are “new and emerging” or which arise
from “changes in conditions” — and that it will do so contin-
uously, with no time limit.15

   As to the BLM’s authority to include such identified lands
in its management planning, the multiple use management
and planning mandates of 43 U.S.C. §§ 1712 and 1732 pertain
to the “management of the public lands and their various
resource values.” Id. § 1702(c). Section 1711(a), again, pro-
vides for “an inventory of all public lands and their resource
and other values.” Because wilderness characteristics are to
be identified by that inventory, they are, as we earlier
explained, necessarily among those “resource and other val-
ues.”16 And, as wilderness characteristics are among the “re-
source and other values” recognized under the FLPMA, they
are to be managed as part of the complex task of managing
“the various resources without permanent impairment of the
productivity of the land and the quality of the environment.”
Id. § 1702(c); see also id. § 1732(a) (“The Secretary shall
manage the public lands under principles of multiple use.
. . .”). This management is to be done “in accordance with
   15
      In its briefs before the District Court for the District of Utah in the set-
tlement litigation, Response Brief of the Federal Defendants to Interve-
nors’ Opening Brief at 32-33, Utah v. Norton, No. 2:96-CV-0870 (filed
Apr. 7, 2006), the BLM affirmed that it “will still inventory public lands
for their resource and other values,” id. at 33, and that this inventory could
include “characteristics that are associated with the concept of wilder-
ness,” id. at 37 (internal quotation marks omitted).
   16
      See supra note 4 for a discussion of the terms “resource and other val-
ues,” “resource values,” and “resources,” in §§ 1702(c) and 1711(a).
8590           OREGON NATURAL DESERT v. BLM
land use plans developed . . . under section 1712 . . . when
they are available.” Id. § 1732(a). Land use plans, in turn,
must “use and observe the principles of multiple use.” Id.
§ 1712(c)(1), whether or not the § 1711 inventory “is avail-
able,” id. § 1712(c)(4).

    [4] Once the statute is so understood, it becomes evident
that permanent preservation of wilderness using the 43 U.S.C.
§ 1782 process is just one aspect of the BLM’s broader man-
agement authority for lands with wilderness characteristics. In
SUWA, the Supreme Court confirmed as much. See 542 U.S.
at 58-59 (describing setting aside some lands “as wilderness
at the expense of commercial and recreational uses” as one of
the choices before the BLM); see also id. at 59 (“Aside from
the identification of WSAs, the main tool that BLM employs
to balance wilderness protection against other uses is a land
use plan . . . .”); id. at 60 (“Protection of wilderness has come
into increasing conflict with another element of multiple use
. . . .”) (emphasis added). At the same time, the BLM’s wide
authority to “manage the public lands under principles of mul-
tiple use and sustained yield,” 43 U.S.C. § 1732(a), allows it
ample discretion for management of lands with wilderness
values.

   For instance, the BLM could manage such lands to afford
them protection from extractive uses, or from potentially
destructive uses like grazing or ORVs, without requiring com-
plete, permanent non-impairment of wilderness values. It
could, for example, place limitations on grazing leases on
lands with wilderness characteristics “to achieve management
and resource condition objectives for the public lands,” 43
C.F.R. § 4130.3(a), or reduce the “levels of production or
use” on such lands through a resource management plan, id.
§ 4100.0-8. Similarly, the BLM can restrict ORV use to “min-
imize damage to soil, watershed, vegetation, air, or other
resources of the public lands.” Id. § 8342.1(a). ORV use may
also be restricted to “prevent impairment of wilderness suit-
ability,” id., a restriction which uses the language of the non-
                    OREGON NATURAL DESERT v. BLM                       8591
impairment standard that the statute applies to WSAs, but
does so with regard to only one kind of impairment, thereby
not mandating complete non-impairment.17

   Going further, the BLM could place many lands with wil-
derness characteristics in special management categories that,
while not as protective as the non-impairment standard, still
afford considerable protection. Designating some such
regions as areas of critical environmental concern is one obvi-
ous option. See id. § 1610.7-2. The BLM might also designate
such lands “that have ecological or other natural history val-
ues of scientific interest” as research natural areas to protect
them for research and education. See id. §§ 8200.0-1 to 8223.1.18

   The BLM could also — according to its own representa-
tions to the Tenth Circuit in the Utah settlement litigation —
adopt for some non-WSA lands with wilderness characteris-
tics a temporary “modified non-impairment” policy, quite dif-
ferent from the permanent non-impairment policy imposed on
WSAs by § 1782(c). As the BLM put it in its brief to the
Tenth Circuit:

       [The BLM] has the authority under [43 U.S.C.
  17
      Notably the ORV “wilderness suitability” regulation is not limited in
its application to WSAs.
   18
      A “research natural area” is:
       [A]n area that is established and maintained for the primary pur-
       pose of research and education because the land has one or more
       of the following characteristics:
       (1) A typical representation of a common plant or animal associa-
       tion;
       (2) An unusual plant or animal association;
       (3) A threatened or endangered plant or animal species;
       (4) A typical representation of common geologic, soil, or water
       features; or
       (5) Outstanding or unusual geologic, soil, or water features.
43 C.F.R. § 8223.0-5(a).
8592           OREGON NATURAL DESERT v. BLM
    § 1712] to manage lands in a manner that is similar
    to the non-impairment standard that applies to wil-
    derness study areas under [§ 1782], by emphasizing
    the protection of wilderness-associated characteris-
    tics as a priority over other potential uses. . . .
    [U]nder [§ 1712] the agency retains the discretion to
    change its designation and management of public
    lands through the land use planning process, whereas
    [§ 1782(c)] requires BLM to manage lands pursuant
    to the non-impairment standard ‘until Congress has
    determined otherwise.’

Brief of the Federal Appellees at 41, Utah v. Kempthorne, No.
06-4240 (filed Feb. 2007) (footnote omitted, quoting 43
U.S.C. § 1782(c)); see also Utah v. Norton, 2006 WL
2711798, at *23 (“Both Utah and the BLM acknowledge that
the BLM has discretion to manage lands in a manner that is
similar to the non-impairment standard by emphasizing the
protection of wilderness characteristics.”). Under this stan-
dard, the BLM could later — within the time period covered
by a particular land use plan, if the plan so provides, or after-
wards — reconsider the restrictions on use of the area under
the Bureau’s multiple use mandate and, perhaps, determine
that the non-impairment standard for that particular land with
wilderness characteristics should be abandoned. Because such
an approach entails alterable rather than permanent protection
of land as wilderness, it is not at all equivalent to § 1782(c)
protection.

   Finally, the BLM could, with adequate consideration dur-
ing the planning process, decide not to manage some lands
with wilderness characteristics so as to preserve those charac-
teristics, but instead manage them for uses which would be
inconsistent with long-term wilderness preservation.

  [5] Our point, simply put, is that various options for the
management of lands with wilderness characteristics remain
even if permanent congressional preservation of non-WSA
                  OREGON NATURAL DESERT v. BLM                      8593
land is no longer an option.19 As a result, wilderness charac-
teristics retain vitality as a resource category covered by the
BLM’s multiple-use land use planning mandate. The BLM
was therefore incorrect when it asserted, in its responses to
ONDA and this court, that it had no duty to inventory or ana-
lyze wilderness characteristics because it had years ago com-
pleted a § 1782 review. Even assuming its § 1782 obligation
was a “one-time” duty, the BLM’s authority to manage this
statutorily-defined resource nevertheless continues in other
ways.

   [6] As a result, the BLM’s response to ONDA’s wilderness
concerns in the EIS was simply not responsive. Although the
BLM asserts that it has “completed its required evaluation and
assessment of wilderness values on public land” under
§ 1782, see FEIS, Vol. III at 105, completion of that process
does not alone provide a justification to eliminate wilderness
issues from “[d]etailed [s]tudy” in the EIS, see id. at 12.

                2.    BLM Guidance Documents

   The BLM’s public guidance documents are consistent with
our understanding of its authority, and of its error in devising
the EIS for the planning area. “The well-reasoned views of
the agencies implementing a statute constitute a body of expe-
rience and informed judgment to which courts and litigants
may properly resort for guidance.” United States v. Mead
Corp., 533 U.S. 218, 227 (2001) (internal quotation marks
and alteration omitted). We defer to the BLM’s guidance doc-
  19
     The IBLA also understands that, even after the 2003 Utah settlement,
the BLM retains authority to consider wilderness characteristics when
amending its [land use plans],” and, hence, when writing new land use
plans. See, e.g., Colo. Envtl. Coalition, 161 I.B.L.A. at 396. However,
“[r]eview of land use plans is outside the scope of [the IBLA]’s jurisdic-
tion, although the [IBLA] has jurisdiction to adjudicate an appeal of a
BLM decision implementing a resource management plan,” Moffat County
Rd. Dep’t, 158 I.B.L.A. 221, 231 (2003), so its views on this point have,
at most, limited persuasive authority.
8594            OREGON NATURAL DESERT v. BLM
uments to the extent that we find them well-reasoned and per-
suasive in light of our understanding of the underlying
statutes, with which they are largely in accord. See id. at 227-
28.

   [7] Specifically, the BLM, in its 2005 land use planning
handbook, recognizes that it has the continuing authority to
manage lands with wilderness values in its land use plans. It
also acknowledges the corresponding responsibility, as appro-
priate in the circumstances of a given plan, to analyze wilder-
ness characteristics in the NEPA documents supporting the
plan, regardless of whether or not it has also forwarded such
lands for permanent congressional preservation.

   In the 2005 Handbook, the BLM lists “wilderness charac-
teristics” as among the resources that land use plans manage,
and advises that if wilderness values “exist[ ] in the planning
area,” the plan should:

    Identify decisions to protect or preserve wilderness
    characteristics (naturalness, outstanding opportuni-
    ties for solitude, and outstanding opportunities for
    primitive and unconfined recreation). Include goals
    and objectives to protect the resource and manage-
    ment actions necessary to achieve these goals and
    objectives. For authorized activities, include condi-
    tions of use that would avoid or minimize impacts to
    wilderness characteristics.

2005 Handbook, Appx. C. at 1, 12; see also id., Appx. F. at
7 (listing “[w]ilderness characteristics” as distinct resources to
be considered in the “area profile” of a land use plan implicat-
ing those resources, and “[w]ilderness” as a special designa-
tion distinct from “[w]ilderness study areas”). The BLM also
directs its officials to analyze wilderness characteristics in
NEPA documents associated with plans for areas with those
resources. See id., Appx. F at 16 (listing wilderness character-
istics as among the resources to be discussed, as appropriate,
                  OREGON NATURAL DESERT v. BLM                       8595
in the “[a]ffected [e]nvironment” section of an EIS); 18 (list-
ing wilderness characteristics as among the resources to be
discussed in the “[e]nvironmental [c]onsequences” section of
an EIS for a plan affecting lands with wilderness values).

   The views the BLM expresses in its guidance documents
“claim the merit of . . . [a] thoroughness, logic, . . . [and] fit
with prior interpretations” of the relevant statutes, Mead
Corp., 533 U.S. at 235, as its brief does not. The 2005 Hand-
book lends support to our view that wilderness characteristics
remain a resource the BLM has authority to manage, and so
must address in an EIS concerning areas which may have
such characteristics, regardless of whether its 43 U.S.C.
§ 1782 responsibilities have been satisfied.

                            3.   Case Law

   [8] Our view of the BLM’s powers and obligations under
NEPA and the FLPMA is further supported by our own cases
considering the related question of whether agencies need
consider in NEPA documents the roadless character of lands
under their management. As we have earlier explained, see
supra Part I(C)(II), roadlessness is critical to fulfilling the
“natural conditions” wilderness characteristic, see 16 U.S.C.
§ 1131(c).20 And, as roadlessness alone may require NEPA
  20
     We described the environmental importance of roadlessness in Koote-
nai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1121 (9th Cir. 2002) (inter-
nal quotation marks omitted):
    [R]oadless areas contribute to the health of the public because
    they help preserve the forest system’s watersheds, the rivers,
    streams, lakes, and wetlands that are the circulatory system of
    ecosystems, and water is the vital fluid for inhabitants of these
    ecosystems, including people. The roadless areas also provide
    important habitat for a variety of terrestrial and aquatic wildlife
    and plants, including hundreds of threatened, endangered, and
    sensitive species. Roadless areas in our national forests also help
    conserve some of the last unspoiled wilderness in our country.
    The unspoiled forest provides not only sheltering shade for the
    visitor and sustenance for its diverse wildlife but also pure water
    and fresh oxygen for humankind.
8596             OREGON NATURAL DESERT v. BLM
consideration in some circumstances, even though it chiefly
relates to only one of several wilderness characteristics, wil-
derness characteristics themselves must also require NEPA
consideration when they are implicated by land use planning
efforts.

   We analyzed roadlessness in the related context of the
United States Forest Service’s land management and NEPA
responsibilities. In Smith v. United States Forest Service, we
made clear that “an area’s roadless character has . . . environ-
mental significance,” and required NEPA analysis. 33 F.3d at
1078. The Forest Service, not unlike the BLM in this case,
argued that “the sole significance of [roadlessness] is that the
[roadless] parcel is potentially eligible for wilderness designa-
tion.” Id. at 1077. Because the Forest Service was not
required to consider permanent protection for the areas at
issue, see id. at 1074 (citing the Washington State Wilderness
Act, Pub. L. No. 98-339, 98 Stat. 299 (1984)), the Forest Ser-
vice maintained that “the fact that a parcel of . . . land is road-
less is, in itself, immaterial and need not be addressed in
NEPA documents.” Id. at 1078. We rejected that argument,
observing that roadlessness has environmental significance
apart from permanent wilderness preservation and, as a result,
“[t]hat the land has been released by Congress for nonwilder-
ness use does not excuse the agency from complying with its
NEPA obligations when implementing a land-use program.”
Id.

   We have recently confirmed that these holdings apply at
least to areas of greater than 5,000 acres, even if they have not
previously been inventoried for wilderness consideration, and
also to inventoried areas of under 5,000 acres. Lands Council
v. Martin, 479 F.3d 636, 640 (9th Cir. 2007).21
  21
    The opinions do not mention any allegation by the plaintiffs in those
cases that wilderness characteristics had to be considered in NEPA docu-
ments.
                   OREGON NATURAL DESERT v. BLM                          8597
   [9] Because “[r]oadless areas . . . also help conserve some
of the last unspoiled wilderness in our country,” Kootenai
Tribe of Idaho v. Veneman, 313 F.3d 1094, 1121 (9th Cir.
2002), there is no reason to suppose that such characteristics,
when they appear on BLM land, rather than on Forest Service
land, do not implicate the planning process. They therefore
also implicate NEPA. And it would be very strange if road-
lessness, a key factor in determining one of the wilderness
characteristics, was alone worthy of NEPA consideration,
while other statutorily-enumerated wilderness characteristics
were not. Our roadlessness cases, then, are consistent with our
holding that a landscape’s wilderness characteristics generally
must be considered in NEPA documents prepared for land use
plans concerning that landscape, regardless of whether perma-
nent wilderness preservation is an option.22

                     4.    The BLM’s Response

   In addition to insisting, in light of the completion in 1991
of its § 1782 wilderness report, that it had no NEPA duty to
address ONDA’s wilderness characteristics concerns, BLM
advances three counter-arguments to the reasoning we have
set out. It maintains first that the Supreme Court’s SUWA
case, 542 U.S. 55, which concerns limitations on APA suits
for an agency’s failure to act, bars review; second, that the
Court’s analysis in Vermont Yankee, 435 U.S. 519, likewise
prevents us from addressing the EIS’s failings; and third that
   22
      Several district courts are in accord with this analysis. See Or. Natural
Desert Ass’n v. Shuford, No. 06-242-AA, 2007 WL 1695162 (D. Or. June
8, 2007) (upholding the BLM’s NEPA wilderness analysis where the
“BLM evaluated ONDA’s proposed [wilderness areas] and identified one
parcel . . . as having wilderness characteristics”); Chihuahuan Grasslands
Alliance v. Norton, 507 F. Supp. 2d 1216, 1235-38 (D. N.M. 2007) (recog-
nizing the BLM’s duty to “address potential wilderness-quality lands
through NEPA”); Or. Natural Desert Ass’n v. Rasmussen, 451 F. Supp. 2d
1202, 1212-13 (D. Or. 2006) (holding that the BLM has “a responsibility
to provide accurate information regarding any changes to the wilderness
characteristics” in an area affected by its actions).
8598           OREGON NATURAL DESERT v. BLM
the BLM is owed deference as to the methodology it adopts
to comply with its NEPA obligations, including the failure to
consider wilderness characteristics at all. None of these argu-
ments is persuasive.

                          a.   SUWA

   SUWA held, inter alia, that an APA suit under 5 U.S.C.
§ 706(1) to “compel agency action unlawfully withheld or
unreasonably delayed” “can proceed only where a plaintiff
asserts that an agency failed to take a discrete agency action
that it is required to take,” 542 U.S. at 64 (emphases in origi-
nal). The BLM maintains that the duty to inventory wilder-
ness values imposed on the BLM by 43 U.S.C. § 1711 is not
such a discrete duty.

   ONDA challenges the EIS, under 5 U.S.C. § 706(2)(A), as
“arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law,” not under 5 U.S.C. § 706(1), as
“agency action unlawfully withheld or unreasonably
delayed.” There is no doubt that it may do so. Once an EIS’s
analysis has been solidified in a ROD, an agency has taken
final agency action, reviewable under § 706(2)(A). See 40
C.F.R. § 1505.2(a) (the ROD “[s]tate[s] what the decision
was”); see also Laub v. U.S. Dep’t of the Interior, 342 F.3d
1080, 1087-91 (9th Cir. 2003) (holding that the ROD and EIS
for a program were final agency action); Or. Natural Res.
Council v. Harrell, 52 F.3d 1499, 1503 (9th Cir. 1995) (hold-
ing a ROD to be final agency action); see also Ouachita
Watch League v. Jacobs, 463 F.3d 1163, 1173 (11th Cir.
2006) (holding it “well settled that ‘a final EIS or the record
of decision issued thereon constitute[ ] final agency action.’ ”)
(quoting Sw. Williamson County Cmty. Ass’n v. Slater, 173
F.3d 1033, 1036 (6th Cir. 1999)); Sierra Club v. U.S. Army
Corps of Engineers, 446 F.3d 808, 815 (8th Cir. 2006) (noting
that “[t]he Supreme Court has strongly signaled that an agen-
cy’s decision to issue . . . an environmental impact statement
is a ‘final agency action’ permitting immediate judicial review
               OREGON NATURAL DESERT v. BLM                 8599
under NEPA”) (citing Ohio Forestry, 523 U.S. at 737); Good-
rich v. United States, 434 F.3d 1329, 1335 (Fed. Cir. 2006)
(collecting “case law from our sister circuits holding that, for
purposes of the [APA] a ROD is a ‘final agency action’ ”);
Highway J Citizens Group v. Mineta, 349 F.3d 938, 958 (7th
Cir. 2003) (stating that NEPA “documents are intended to be
the culmination of an agency’s environmental assessment”);
Utah v. U.S. Dep’t of the Interior, 210 F.3d 1193, 1196 (10th
Cir. 2000) (holding that “judicial review of final agency
action under the Administrative Procedure Act . . . provides
the proper procedure to challenge the sufficiency of an EIS”);
Jersey Heights Neighborhood Ass’n v. Glendening, 174 F.3d
180, 187 (4th Cir. 1999) (holding that the “designation of the
ROD as final agency action under the APA is generally recog-
nized”); Sierra Club v. Slater, 120 F.3d 623, 631 (6th Cir.
1997) (holding that “it appears well-established that a final
EIS or the ROD issued thereon constitute the ‘final agency
action’ for purposes of the APA” and collecting cases).

   We review final agency action under § 706(2)(A) to deter-
mine if the action is “arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law.” For example,
if we hold an EIS inadequate under the § 706(2)(A) standard
because it “entirely failed to consider an important aspect of
the problem,” Motor Vehicle Mfrs. Ass’n of the United States,
Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983), and direct the agency to redo it, we are reviewing the
validity of the final agency action that was taken, not — as
in SUWA — demanding that the agency take some action that
it has not taken. That is why “holes” in an EIS which render
it invalid under § 706(2)(A) need not, themselves, be “dis-
crete agency action[s]” under SUWA, 542 U.S. at 64 (empha-
sis omitted), as the BLM argues.

   Under the BLM’s contrary reading of SUWA, the only ana-
lytic errors that could be corrected under NEPA would be
those that could provide independent causes of action under
§ 706(1). But there are many analytic errors that cause an EIS
8600             OREGON NATURAL DESERT v. BLM
to fail under the § 706(2)(A) standard but are not indepen-
dently violative of § 706(1). Consider, for instance, Earth
Island Institute v. United States Forest Service, a fairly typical
NEPA case, recently decided, in which we held that an EIS
for a forestry project was inadequate because it did not accu-
rately describe tree mortality. See 442 F.3d at 1160-67. There
is, so far as we know, no discrete statutory duty specifically
to study tree mortality. Put another way, the plaintiffs proba-
bly could not sue to require the Forest Service to conduct such
a study simply because it might at some juncture become use-
ful. But once the agency had completed a NEPA analysis in
an EIS, the plaintiffs could challenge the final action reflected
in the EIS and ROD as “arbitrary, capricious, an abuse of dis-
cretion, or otherwise not in accordance with law,” because the
agency had unlawfully failed to comply with its NEPA obli-
gations of taking a “hard look” at the tree mortality data
before committing itself to a major federal action.

  For these reasons, the aspect of SUWA upon which the
BLM relies is simply not pertinent to this appeal.

            b.   The Vermont Yankee Argument

   We also hold that Vermont Yankee does not defeat
ONDA’s contentions. Vermont Yankee holds, inter alia, that
“NEPA cannot serve as the basis for a substantial revision of
the carefully constructed procedural specifications of the
APA” and that we should not, as a result, “impose upon [an]
agency [our] own notion of which procedures are ‘best.’ ” 435
U.S. at 548-49. The BLM contends that accepting ONDA’s
position regarding wilderness characteristics would impose
such additional procedures upon it, in violation of the princi-
ples articulated by Vermont Yankee.

  The BLM’s Vermont Yankee argument is wide of the mark.
By holding the BLM to its NEPA obligations with regard to
consideration in the EIS of wilderness values, we do not
“mandate that a federal agency step through procedural
                 OREGON NATURAL DESERT v. BLM                      8601
hoops” not required by statute. Wilderness Soc’y v. Tyrrel,
918 F.2d 813, 818 (9th Cir. 1990). Instead, we only direct
compliance with a procedure that is required, namely, the EIS
requirement. To hold an agency to its statutory obligations is
in no way similar to constructing a novel management plan
requirement, see Tyrrel, 918 F.2d at 816 18, or insisting upon
additional hearing procedures, Vt. Yankee, 435 U.S. at 540-42.

   Moreover, as we explain below, we leave it up to BLM
how to fulfill its obligation to take a “hard look,” Goodman,
505 F.3d at 889, at the wilderness characteristics issue. Doing
so will require some further work on the Bureau’s part. None-
theless, requiring the Bureau to fulfill its statutory duty to
“consider every significant aspect of the environmental
impact” of its actions, Vermont Yankee, 454 U.S. at 553,
could not possibly implicate Vermont Yankee’s admonitions
regarding judicially-created procedures.

       c.   The “Other Resources Considered” Argument

   Finally, the BLM provides a laundry list of other resource
values that it did consider, ranging from animal habitat quality
to visual resources. Although it does not argue that its analy-
sis of these other resources was identical to an analysis of wil-
derness characteristics, it contends that the analysis had the
“incidental benefit of capturing the [Southeast Oregon Plan’s]
effects on many ‘wilderness characteristics.’ ”23 The BLM
  23
    The BLM also suggests that it did not know there was a need for a
new wilderness inventory because ONDA did not raise the issue during
the initial scoping process for the Plan and EIS. But the question is not
whether the BLM needed to conduct a full wilderness inventory under 43
U.S.C. § 1711 (although such an inventory may be appropriate). Such
methodological questions are not at issue here. Instead, the question is
whether the BLM was put on notice that it should address wilderness
issues at all.
  It clearly was. ONDA submitted extensive comments concerning wil-
derness values in response to the draft EIS, on the assumption that the
8602               OREGON NATURAL DESERT v. BLM
supposes, apparently, that members of the public and govern-
ment decisionmakers might be able to piece together a wilder-
ness characteristics analysis from what the Bureau did say.
The BLM is wrong in several regards.

   First, the BLM never advanced such a position in the EIS
itself. While interpretations that are “first articulated in a legal
brief [are] not categorically ‘unworthy of deference,’ ” the
BLM’s argument is simply a “ ‘post hoc rationalization
advanced . . . to defend past agency action against attack.’ ”
Sacks v. Office of Foreign Assets Control, 466 F.3d 764, 780
(9th Cir. 2006) (quoting Auer v. Robbins, 519 U.S. 452, 462
(1997) (second alteration in original)). “The short — and suf-
ficient — answer” to the BLM’s argument, therefore, “is that
the courts may not accept appellate counsel’s post hoc ratio-
nalizations for agency action.” Motor Vehicle Mfrs. Ass’n,
463 U.S. at 50. “It is well established that an agency’s action
must be upheld, if at all, on the basis articulated by the agency
itself.” Id. (citing, inter alia, SEC v. Chenery Corp., 332 U.S.
194, 196 (1947)).

  Moreover, the premises of the argument are wrong.
Although the BLM suggests that “wilderness characteristics”

BLM could designate new WSAs, a power the BLM did not forego until
later in the 2003 Utah settlement. ONDA also addressed the wilderness
issue in its protest letter. All that is required of “[p]ersons challenging an
agency’s compliance with NEPA” is that they “structure their participation
so that it . . . alerts the agency to the parties’ position and contentions, in
order to allow the agency to give the issue meaningful consideration.”
Great Basin Mine Watch v. Hankins, 456 F.3d 955, 965 (9th Cir. 2006)
(quoting Pub. Citizen, 541 U.S. at 764 (second alteration in original)); see
also Nw. Res. Info. Ctr. v. Nat’l Marine Fisheries Serv., 56 F.3d 1060,
1067 (9th Cir. 1995) (stating that an agency “cannot forever omit a factor
from the scope of an EIS solely because the factor was not raised as a con-
cern during the scoping process. An agency preparing an EIS has a duty
to assess, consider, and respond to all comments, even those relating to
environmental factors not mentioned during the scoping process.”) (quot-
ing Or. Natural Res. Council v. Marsh, 52 F.3d 1485, 1490 (9th Cir.
1995), emphases in original). ONDA met this requirement.
                  OREGON NATURAL DESERT v. BLM                         8603
is a nebulous term, capable of being addressed simply by gen-
erally examining resources having to do with nature, that is
not so. As we have discussed at length, “wilderness character-
istics” is a carefully-defined statutory concept, originating in
the Wilderness Act, incorporated into the BLM’s mandate by
the FLPMA, and used by the BLM in its own Handbook and
by the IBLA in reviewing the BLM’s actions. In Smith, the
Forest Service similarly argued that roadlessness was “merely
a synonym” for other resources that it had considered. 33 F.3d
at 1078. We expressed some sympathy for the idea that it
might be possible to address roadlessness by considering
other factors, but explained that the Forest Service’s analysis
had never comprehensively analyzed the land at issue in that
case and held that it had to “at the very least, . . . acknowledge
the existence of the 5,000 acre roadless area” at issue in that
case. See id. at 1078-79.

   So here it is. Even had the BLM professed in the EIS to use
such a consideration-by-proxy approach, it is far from clear
that it would have provided adequate disclosure of any wil-
derness values potentially in the planning area.24 And, in any
event, the BLM never purported to have developed such a
proxy methodology, by which consideration of other resource
types could be melded together to produce an analysis of wil-
derness characteristics. Instead, it firmly maintained that,
because of its § 1782 survey, it need not address the fate of
non-WSA lands with wilderness characteristics at all.
    24
       Clarity is at a premium in NEPA because the statute, as we have said,
is a democratic decisionmaking tool, designed to “foster excellent action”
by “help[ing] public officials make decisions that are based on [an] under-
standing of environmental consequences.” 40 C.F.R. § 1500.1(c). An EIS,
to fulfil its role as an “action-forcing device,” id. § 1502.1, conducive to
public analysis and agency reflection, must “be written in plain language
. . . so that decisionmakers and the public can readily understand [it].” Id.
§ 1502.8; see also Earth Island Inst., 442 F.3d at 1160 (characterizing
§ 1502.8 as requiring that NEPA documents be organized so as to be
“readily understandable”) (quoting Or. Envtl. Council v. Kunzman, 817
F.2d 484, 494 (9th Cir. 1987)).
8604            OREGON NATURAL DESERT v. BLM
   Finally, this appeal does not, as the BLM contends, concern
an issue of agency methodology. We are not asked to deter-
mine whether the particular methods the BLM devised to
study or manage land with wilderness characteristics are
appropriate. When reviewing questions of methodology and
planning strategy, we would certainly accord the Bureau great
deference, recognizing that NEPA’s “requisite ‘hard look’
does not require adherence to a particular analytic protocol.”
Ass’n of Pub. Agency Customers, Inc. v. Bonneville Power
Admin., 126 F.3d 1158, 1188 (9th Cir. 1997). But no question
of methodology with regard to the treatment of wilderness
values on non-WSA lands in the planning area is before us.
Here, the BLM used no method to analyze or plan for the
management of such values. We cannot defer to a void.

           5.   Conclusion on Wilderness Issues

   In sum, the BLM misunderstood the role of wilderness
characteristics in its land use planning decisions. Contrary to
the understanding it expressed, wilderness characteristics are
a value which, under the FLPMA, the Bureau has the continu-
ing authority to manage, even after it has fulfilled its 43
U.S.C. § 1782 duties to recommend some lands with wilder-
ness characteristics for permanent congressional protection.
As a result, the BLM’s completion of its permanent preserva-
tion recommendations for the planning area does not mean
that the Bureau may entirely decline to consider wilderness
characteristics presently existing in the area.

   [10] ONDA drew the BLM’s attention to the fact that, in
some regions of the planning area not designated as WSAs
when the BLM conducted its § 1782 survey prior to Novem-
ber 1980, wilderness characteristics may now be present. In
view of the broad management purposes of the Southeast Ore-
gon Plan, and the possibility that the Plan could affect wilder-
ness values, ONDA requested that the BLM give some
attention to the matter in its EIS. The BLM’s management of
any lands with wilderness characteristics is likely to be vigor-
                  OREGON NATURAL DESERT v. BLM                         8605
ously debated. It is fairly debatable issues of this kind that
NEPA was designed to bring out in the open, for analysis and
discussion in the service of sound decisionmaking. The
BLM’s response to ONDA’s concern — that it had completed
the § 1782 survey and that it had no further duty to inventory
or analyze wilderness characteristics as such — was wrong.
It did not provide the “full and fair discussion” of the issue
required by NEPA, and also did not properly respond to
ONDA’s comments.25 See 40 C.F.R. §§ 1502.1, 1503.4.

   [11] We therefore vacate the ROD approving the EIS and
Plan. See 5 U.S.C. § 706(2). We remand to the district court
with instructions to remand to the BLM for it to address in
some manner in its revised EIS whether, and to what extent,
wilderness values are now present in the planning area outside
of existing WSAs and, if so, how the Plan should treat land
with such values. We prescribe no particular methodology for
that consideration. The BLM must, however, do more than
simply assert that it need not consider wilderness values
because of the completion of the § 1782 process, as it did in
the present EIS.

                 C.     The Alternatives Analyses

   ONDA’s two other NEPA arguments concern the scope of
the BLM’s alternatives analyses for grazing and ORV man-
agement. “The ‘touchstone’ for courts reviewing challenges to
an EIS under NEPA ‘is whether an EIS’s selection and dis-
cussion of alternatives fosters informed decision-making and
informed public participation.” Westlands Water, 376 F.3d at
872 (quoting Block, 690 F.2d at 767). An EIS “cannot be
  25
     This holding also addresses ONDA’s contention that the BLM failed
adequately to consider the Southeast Oregon Plan’s cumulative impacts on
lands with wilderness characteristics. Because the BLM did not consider
impacts on lands with wilderness characteristics at all, it also did not con-
sider cumulative impacts on any such lands. It should do so, as appropri-
ate, on remand.
8606              OREGON NATURAL DESERT v. BLM
found wanting simply because the agency failed to include
every alternative device thought conceivable by the mind of
man.” Vt. Yankee, 435 U.S. at 551. Still, “[t]he existence of
a viable but unexamined alternative renders an environmental
impact statement inadequate.” Westlands Water, 376 F.3d at
868 (quoting Morongo Band, 161 F.3d at 575).

                     1.   Grazing Alternatives

   In land use plans, the BLM must “establish allowable
[grazing] resource uses . . . , related levels of production or
use to be maintained, areas of use, and resource condition
goals and objectives to be obtained.” 43 C.F.R. § 4100.0-8.
“The plans also set forth program constraints and general
management practices needed to achieve management objec-
tives.” Id. The Southeast Oregon Plan, as a result, sets the
basic pattern of grazing uses on its lands well into the future.26

   ONDA argues that the BLM erred by considering only one
option it deemed viable — Alternative D2 — that would sig-
nificantly shift the balance away from grazing on the public
lands that it manages.27 We have previously invalidated the
EIS of a federal land management strategy which did not con-
sider alternatives that sufficiently explored the “trade-off
between wilderness use and development.” Block, 690 F.2d at
767. In Block, the Forest Service failed to consider allocating
more than a third of surveyed acreage in California to wilder-
ness, although it considered a wide range of less protective
uses of the land. See id. at 765-67. We held that this skewing
effect was “profound,” because the Service had “uncritically
  26
      The record demonstrates that grazing has major landscape-level
impacts: Cattle may transport invasive species, trample stream banks and
wetlands, and crush living soil crusts vital to dryland plants. Moreover,
ranching activities naturally are attended by fences, water tanks, and other
construction projects, which can impair wilderness characteristics.
   27
      Such a reduction in grazing pressure could be accomplished in several
ways — for example by decreasing AUMs on such lands, excluding them
from grazing altogether, or taking some other protective measure.
               OREGON NATURAL DESERT v. BLM                 8607
assume[d] that a substantial portion of the . . . areas should be
developed and consider[ed] only those alternatives with that
end result.” Id. at 767; see also Muckleshoot Indian Tribe v.
U.S. Forest Serv., 177 F.3d 800, 812-14 (9th Cir. 1999)
(rejecting a Forest Service alternatives analysis which failed
to “even consider[ ]” more protective land use options).

   [12] We need not and do not now decide whether there is
a similar deficiency with regard to the grazing alternatives
considered in this case. Our remand on the wilderness issue
may well, depending on the BLM’s analysis of whether lands
with wilderness values are present and affected by the Plan,
lead the BLM to consider reducing grazing pressure on any
such lands. Because the resolution of the wilderness issue
may, then, address the bias towards grazing which ONDA
perceives in the present EIS, we do not resolve that matter
now.

                    2.   ORV Alternatives

   There is no dispute that ORVs profoundly change the lands
across which they travel. The effects of the Plan’s approval of
ORV designations are immediate and sweeping, because
“[t]he approval of a resource management plan . . . constitutes
formal designation of off-road vehicle use areas.” 43 C.F.R.
§ 8342.2(b). In addition to the physical impact of motorized
vehicles on natural features of land, such vehicles transform
remote areas into motorized recreation zones, substantially
altering the outdoor recreation experiences of ORV users and
non-users alike. As a result, the BLM describes itself as “in-
creasingly concerned about the impact of all types of recre-
ational activities, including motorized [ORV] use, on the . . .
public land resources for which it provides stewardship.”
BUREAU OF LAND MANAGEMENT, U. S. DEP’T OF THE INTERIOR,
NATIONAL MANAGEMENT STRATEGY FOR MOTORIZED OFF-
HIGHWAY VEHICLE USE ON PUBLIC LANDS 1 (2001). Striking the
proper balance with regard to ORV use is thus of considerable
importance to the BLM’s land management planning. In this
8608            OREGON NATURAL DESERT v. BLM
instance, the BLM in several respects failed to consider alter-
natives that would have allowed the Bureau and the public
fairly to consider the options.

   First, as in its grazing analysis in the present EIS, the BLM
did not consider the impact of ORV designations on any lands
with wilderness values in the planning area. If such lands are
determined to be present on remand, that decision could well
affect the BLM’s consideration of ORV management alterna-
tives with regard to them.

   The ORV analysis is also flawed, however, for a reason
independent of wilderness issues: It considered no alternative
that proposed closing more than a fraction of the planning
area to ORV use, as opposed to merely designating areas for
“limited” use. As ONDA observes, the BLM did not consider
any alternative that would have closed more than 0.77% of
the planning area to ORVs. Indeed, every alternative would
have reduced the extent of closed areas from that in effect
previously. It is precisely this sort of “uncritical[ ]” privileg-
ing of one form of use over another that we have held violates
NEPA. See Block, 690 F.2d at 767. Closures, not just “limit-
ed” designations, must be considered to comply with NEPA.

   The BLM nonetheless maintains that its analysis of ORV
designations is adequate because it considered a wide range
of use allocations between open and limited ORV designa-
tions, and because it could implement emergency closures if
necessary. We disagree. Limited ORV use is simply not iden-
tical to no ORV use. A limited designation, even with the pos-
sibility of closure, does not provide protection equivalent to
a straightforward closure.

   Specifically, the limitations contemplated in the EIS fall
into basically two types: seasonal closures of some areas and
limitations to existing routes. Even with such limitations in
place, ORV users may venture off trail by as much as 150 feet
to find a camping site, thereby creating ORV tracks as long
               OREGON NATURAL DESERT v. BLM                8609
as a football field criss-crossing existing routes. As they pass
through “limited” areas, both on existing routes and en route
to camping sites, ORVs will still churn up mud, transport mud
and seeds into the regions through which they pass, and will
still significantly affect the outdoor recreation experience.
That the BLM might then — once the damage has been done
— implement an emergency closure does not render this form
of management substantially identical to an initial closure.

   [13] In sum, the BLM must consider closures of significant
portions of the land it manages, including, if found appropri-
ate on remand, lands with wilderness characteristics.

                      III.   Conclusion

   The EIS violated NEPA in the ways we have stated. We
hold unlawful and set aside the ROD approving the EIS and
the Southeast Oregon Plan. See 5 U.S.C. § 706(2). The BLM
may not implement the Plan without remedying the gaps in
the EIS.

   Having addressed the problems we have identified, the
BLM may decide to make different choices. NEPA is not a
paper exercise, and new analyses may point in new directions.
As a result, although ONDA also raises concerns regarding
alleged substantive and procedural flaws within the Plan, we
do not reach those issues today. The problems it identifies
may never arise once the BLM has had a chance to see the
choices before it with fresh eyes. We therefore remand to the
district court with instructions to remand to the BLM to rem-
edy the deficiencies we have discussed.

  REVERSED and REMANDED.